EXHIBIT 10.3

 

CONFORMED COPY

 

--------------------------------------------------------------------------------

 

MIDLAND LOAN SERVICES, INC.,

as Servicer,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Indenture Trustee,

 

SERVICING AGREEMENT

 

Dated as of June 8, 2005

 

$1,900,000,000

 

Senior Secured Tower Revenue Notes

Series 2005-1

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I      DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES      Section 1.01   
Defined Terms    1 Section 1.02    General Interpretive Principles    6 ARTICLE
II     

DUTIES OF THE SERVICER; REPRESENTATIONS AND

WARRANTIES OF THE SERVICER

     Section 2.01    Servicer to Cooperate with Indenture Trustee    7 Section
2.02    Servicer Entitled to Rely on Information from Manager    7 Section 2.03
   Taxes, Assessments and Similar Items; Servicing Advances    7 Section 2.04   
Servicing and Special Servicing Compensation; Interest on and Reimbursement of
Servicing Advances; Payment of Certain Expenses; Obligations of the Indenture
Trustee Regarding Back-up Servicing Advances    9 Section 2.05    Tower Site
Inspections    11 Section 2.06    Annual Statement as to Compliance    11
Section 2.07    Representations and Warranties of the Servicer    11 Section
2.08    Access to Certain Information    13 Section 2.09    Debt Service
Advances    14 Section 2.10    Reporting    15 Section 2.11    Confidentiality
   17 Section 2.12    Additional Obligations of Servicer    18 Section 2.13   
Servicing Transfer Events; Record Keeping    19 Section 2.14    Sub-Servicing
Agreements    19 Section 2.15    Servicer and Indenture Trustee to Cooperate   
21 Section 2.16    Title to Equity Interests; Specially Serviced Tower Sites   
21 Section 2.17    Management of Specially Serviced Tower Sites    21 Section
2.18    Sale of Specially Serviced Tower Site    22 Section 2.19    Maintenance
of Insurance by the Servicer    24 ARTICLE III      COVENANTS OF INDENTURE
TRUSTEE      Section 3.01    No Amendment of Indenture    25

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV      THE SERVICER      Section 4.01    Liability of the Servicer   
25 Section 4.02    Merger, Consolidation or Conversion of the Servicer    25
Section 4.03    Limitation on Liability of the Servicer    26 Section 4.04   
Servicer Not to Resign    27 Section 4.05    Rights of the Indenture Trustee in
Respect of the Servicer    28 Section 4.06    Designation of Servicer by the
Controlling Class    28 Section 4.07    Servicer as Owner of a Note    29
ARTICLE V      SERVICER TERMINATION EVENTS      Section 5.01    Servicer
Termination Events    30 Section 5.02    Indenture Trustee to Act; Appointment
of Successor    33 Section 5.03    Notification to Noteholders    34 Section
5.04    Waiver of Servicer Termination Events    34 Section 5.05    Additional
Remedies of Indenture Trustee upon Servicer Termination Event    34 ARTICLE VI
     TERMINATION      Section 6.01    Termination upon Payment of the Notes   
35 Section 6.02    Termination on Issuance of Additional Notes    35 ARTICLE VII
     MISCELLANEOUS PROVISIONS      Section 7.01    Amendment    35 Section 7.02
   Counterparts    36 Section 7.03    Governing Law    36 Section 7.04   
Notices    36 Section 7.05    Severability of Provisions    36 Section 7.06   
Successors and Assigns; Beneficiaries    36 Section 7.07    Article and Section
Headings    37 Section 7.08    Notices to and from the Rating Agencies    37
Section 7.09    Notices to Controlling Class Representative    37 Section 7.10
   Complete Agreement    37

 

-ii-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A: Notice and Acknowledgment

Exhibit B: Acknowledgment of Proposed Servicer

 

-iii-



--------------------------------------------------------------------------------

This Servicing Agreement (the “Agreement”) is dated and effective as of June 8,
2005, between MIDLAND LOAN SERVICES, INC., as servicer (“Servicer”), and
JPMORGAN CHASE BANK, N.A., as Indenture Trustee (“Indenture Trustee”).

 

WHEREAS, the Issuers will issue certain Notes pursuant to the Indenture;

 

WHEREAS, pursuant to the Indenture, the Indenture Trustee has agreed to act as
indenture trustee with respect to the Notes; and

 

WHEREAS, the Indenture Trustee and the Issuers desire the Servicer to service
the Notes on behalf of the Indenture Trustee, and the Servicer is willing to
service the Notes for the Indenture Trustee pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; GENERAL INTERPRETIVE PRINCIPLES

 

Section 1.01 Defined Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the meanings
specified in this Section 1.01. Capitalized terms, words and phrases not defined
in this Section 1.01 will have the meanings ascribed to them in the Indenture.

 

“Actual/360 Basis” shall mean the accrual of interest calculated on the basis of
the actual number of days elapsed during any Interest Accrual Period in a year
assumed to consist of 360 days.

 

“Advance Interest” shall mean the interest accrued on any Advance at the Prime
Rate on an Actual/360 Basis, which is payable to the party hereto that made such
Advance, all in accordance with Section 2.04(e) or Section 2.09(c), as
applicable.

 

“Agreement” shall mean this Servicing Agreement, as it may be amended, modified,
supplemented or restated following the Closing Date.

 

“Annual Performance Certification” shall have the meaning assigned thereto in
Section 2.06.

 

“Defaulting Party” shall have the meaning assigned thereto in Section 5.01(b).

 

“Enterprise Value” means the enterprise value of the Guarantor, the Issuer
Entity, the Asset Entities and the other direct and indirect subsidiaries of the
Issuer Entity taken as a whole as determined by the Valuation Expert pursuant to
Section 2.12.

 

-1-



--------------------------------------------------------------------------------

“Equity Interest” means, with respect to each of the Issuer Entity, the Asset
Entities and the immediate parent entities of the Asset Entities which are not
Issuers, the capital stock, membership interests or other equity interests of
such entity.

 

“Fannie Mae” shall mean Fannie Mae or any successor.

 

“Freddie Mac” shall mean Freddie Mac or any successor.

 

“Indenture” shall mean the Indenture dated as of June 1, 2005 between the
Issuers and the Indenture Trustee, as amended and supplemented from time to
time.

 

“Indenture Trustee” shall have the meaning ascribed to it in the preamble
hereto.

 

“Information” shall have the meaning ascribed to it in Section 2.11 herein.

 

“Interested Person” shall mean the Issuer Entity, any Asset Entity, the Manager,
the Servicer, any Noteholder, or any Affiliate of any such Person.

 

“Liquidation Fee” shall mean, with respect to the Notes if they are Specially
Serviced Notes, the fee designated as such and payable to the Servicer pursuant
to Section 2.04(b).

 

“Liquidation Fee Rate” shall mean 0.25%.

 

“Midland” shall mean Midland Loan Services, Inc.

 

“Officer’s Certificate” shall mean a certificate signed by a Servicing Officer
of the Servicer or a Responsible Officer of the Indenture Trustee, as the case
may be.

 

“Permitted Investments” shall have the meaning ascribed to it in the Cash
Management Agreement.

 

“Qualified Insurer” shall mean an insurance company or security or bonding
company qualified to write the related insurance policy in the relevant
jurisdiction.

 

“Representatives” shall have the meaning ascribed to it in Section 2.11 herein.

 

“Required Claims-Paying Rating” shall mean, with respect to any insurance
carrier, in the case of the fidelity bond and errors and omissions insurance
required to be maintained pursuant to Section 2.19, a claims paying ability
rating from Moody’s and Fitch that is not more than two rating categories below
the highest rated Notes outstanding, and in any event no lower than “Baa2” from
Moody’s and “BBB” from Fitch or, if such carrier is not rated by Moody’s and
Fitch, a rating of A from AM Best.

 

“Servicer” shall mean Midland, in its capacity as Servicer hereunder, or any
successor servicer appointed as herein provided.

 

“Servicer Remittance Date” shall mean the Business Day preceding each Payment
Date.

 

-2-



--------------------------------------------------------------------------------

“Servicer Termination Event” shall have the meaning assigned thereto in Section
5.01(a).

 

“Servicing Advances” shall mean all customary, reasonable and necessary
“out-of-pocket” costs and expenses (excluding costs and expenses of the
Servicer’s overhead) incurred by the Servicer from time to time in the
performance of its servicing obligations, including, but not limited to, the
costs and expenses incurred in connection with, (a) the preservation, operation,
restoration, and protection of any Tower Site which, in the Servicer’s sole
discretion exercised in good faith, are necessary to prevent an immediate or
material loss to the Asset Entities’ interest in such Tower Site, (b) the
payment of (i) Impositions and (ii) Insurance Premiums, (c) any enforcement or
judicial proceedings, including but not limited to, court costs, attorneys’ fees
and expenses, costs for third party experts, including environmental and
engineering consultants, (d) and any other item specifically identified as a
Servicing Advance herein; provided, however, the Servicer or the Indenture
Trustee, as applicable, will not be responsible for advancing (i) the cost to
cure any failure of the Tower Sites to comply with any applicable law, including
any environmental law, or to contain, clean up, or remedy an environmental
condition present at any Tower Site, (ii) any losses arising with respect to
defects in the title to any Tower Site, (iii) any costs of capital improvements
to any Tower Site other than those necessary to prevent an immediate or material
loss to the Asset Entities’ interest in such Tower Site; (iv) amounts required
to cure any damages resulting from causes not required to be insured under the
Indenture, and not so insured; (v) any amounts necessary to fund the Reserves or
(vi) any amounts related to the Swap Contract, including, but not limited to any
amounts required to be paid under the Swap Contract, any amounts related to the
enforcement of any rights or remedies under the Swap Contract, or any amounts
related to the replacement of the Swap Contract, as may be required under the
Transaction Documents.

 

“Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to Section 2.04(a).

 

“Servicing Fee Rate” shall mean 0.03% per annum of the Outstanding Class
Principal Balance of all Classes of Notes.

 

“Servicing File” shall mean any documents (including any correspondence file) in
the possession of the Servicer and relating to the servicing of the Notes.

 

“Servicing Officer” shall mean any officer or employee of the Servicer involved
in, or responsible for, the administration and servicing of the Notes, whose
name and specimen signature appear on a list of servicing officers furnished by
such Person to the Indenture Trustee on the Closing Date, as such list may be
amended from time to time by the Servicer.

 

“Servicing Report” shall have the meaning assigned thereto in Section 2.10(a).

 

“Servicing Standard” shall mean, with respect to the Servicer and any
Sub-Servicers, to service and administer the Notes in accordance with the
following standards: (i) the same care, skill, prudence and diligence with which
the Servicer generally services and administers comparable obligations for other
third parties, giving due consideration to customary and usual standards of
practice of prudent servicing by institutional servicers; (ii) with a view to

 

-3-



--------------------------------------------------------------------------------

timely payment of all scheduled payments of interest and, if any of the Notes
come into and continue in default, the maximization of the recovery on the Notes
to the Noteholders, on a net present value basis; and (iii) without regard to
(A) any relationship that the Servicer or any affiliate thereof may have with
Issuer Entity, the Asset Entities, the Manager, any Tenant, any of their
respective affiliates or any other party to the Transaction Documents; (B) the
ownership of any Note by the Servicer or any affiliate thereof; (C) the
obligation of the Servicer to make Debt Service Advances or Servicing Advances;
(D) the right of the Servicer or any affiliate thereof to receive compensation
for its services or reimbursement of costs, generally under the Servicing
Agreement or with respect to any particular transaction; (E) any debt of the
Asset Entities or any affiliate thereof held by the Servicer or any affiliate
thereof; and (F) the impact that any act or omission taken by the Servicer,
which is not prohibited under the Transaction Documents, may have on the Swap
Contract or payments receivable or payable thereunder.

 

“Servicing Transfer Event” shall mean any of the following events:

 

(a) the occurrence of any monetary or material non-monetary Event of Default; or

 

(b) the Servicer determines, in its reasonable, good faith judgment, that a
default (other than as described in clause (a) above) under the Indenture or any
of the other Transaction Documents has occurred or is likely to occur, that may
materially impair the value of any material portion of the Collateral and the
Assets, including, but not limited to, the Tower Sites, the Space Licenses and
the proceeds from any of the foregoing; or

 

(c) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary action against the Issuer Entity,
the Guarantor or any of the direct or indirect subsidiaries of the Issuer Entity
under any present or future federal or state bankruptcy, insolvency or similar
law or the appointment of a conservator, receiver or liquidator in any
insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceeding, or for the winding-up or liquidation of its affairs, shall
have been entered against the Issuer Entity, the Guarantor or any of the direct
or indirect subsidiaries of the Issuer Entity; or

 

(d) the Issuer Entity, the Guarantor or any Asset Entity shall have consented to
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceeding of or relating to the Issuer Entity, the Guarantor or any of the
direct or indirect subsidiaries of the Issuer Entity or of or relating to all or
substantially all of its property; or

 

(e) the Issuer Entity, the Guarantor or any of the direct or indirect
subsidiaries of the Issuer Entity shall have admitted in writing its inability
to pay its debts generally as they become due, filed a petition to take
advantage of any applicable insolvency or reorganization statute, made an
assignment for the benefit of its creditors, or voluntarily suspended payment of
its obligations; or

 

-4-



--------------------------------------------------------------------------------

(f) the Servicer shall have received notice of an intervening lien that is
material and is not a Permitted Encumbrance and/or the Servicer’s notice of a
foreclosure of any lien encumbering the Collateral or the other Assets,
including but not limited to the Tower Sites, Space Licenses and the proceeds
from any of the foregoing.

 

“Special Servicing Fee” shall mean the fee designated as such and payable to the
Servicer pursuant to the first paragraph of Section 2.04(b).

 

“Special Servicing Fee Rate” shall mean 0.10% per annum of the Outstanding Class
Principal Balance of all Classes of Specially Serviced Notes.

 

“Special Servicing Report” shall have the meaning assigned thereto in Section
2.10(a).

 

“Specially Serviced Notes” shall mean the Notes after a Servicing Transfer Event
has occurred and is continuing. The Notes shall cease to be Specially Serviced
Notes at such time as no Servicer Transfer Event exists that would cause the
Notes to continue to be (or thereafter again be) characterized as a Specially
Serviced Notes and such of the following, as applicable, occur: (i) with respect
to the circumstances described in clause (a) of the definition of Servicing
Transfer Event that relate to the failure of the Issuers to pay any amount due
on the Notes, the Issuers have paid all delinquent amounts and thereafter make
three consecutive full and timely Monthly Payment Amounts under the terms of the
Indenture (as such terms may be changed or modified in connection with a
bankruptcy or similar proceeding involving any Asset Entity or by reason of a
modification, waiver or amendment granted or agreed to by the Servicer); (ii)
with respect to the circumstances described in clause (a) of the definition of
Servicing Transfer Event that relate to a material non-monetary Event of
Default, or with respect to the circumstances described in clauses (b) and (f)
of the definition of Servicing Transfer Event, such Event of Default or default,
as the case may be, is cured; or (iii) with respect to the circumstances
described in clauses (c), (d) or (e) of the definition of Servicing Transfer
Event, such circumstances cease to exist in the reasonable, good faith judgment
of the Servicer; and, with respect to clauses (i), (ii) and (iii) hereof, the
Issuers have reimbursed the Servicer and/or the Indenture Trustee, as
applicable, for then outstanding Advances, including Advance Interest thereon,
and Additional Issuer Expenses, and paid the Servicer and/or the Indenture
Trustee, as applicable, for unpaid fees then due and owed to the Servicer and
the Indenture Trustee.

 

“Specially Serviced Tower Sites” shall mean (i) all Tower Sites, whether owned,
leased or managed, should the Indenture Trustee become the owner of the Equity
Interests of the Issuer Entity which have been pledged to the Indenture Trustee,
or (ii) the Tower Sites of each relevant Asset Entity, whether owned, leased or
managed, should the Indenture Trustee become the owner of the direct or indirect
Equity Interests of any Asset Entity which have been pledged to the Indenture
Trustee.

 

“Sub-Servicer” shall mean any Person with which the Servicer has entered into a
Sub-Servicing Agreement.

 

-5-



--------------------------------------------------------------------------------

“Sub-Servicing Agreement” shall mean the written contract between the Servicer,
on the one hand, and any Sub-Servicer, on the other hand, relating to servicing
and administration of the Notes as provided in Section 2.14.

 

“Successful Bidder” shall have the meaning assigned thereto in Section 5.01(b).

 

“Tower Site Acquisition Fee” shall have the meaning ascribed to it in Section
2.04 herein.

 

“Tower Site Release/Substitution Fee” shall have the meaning ascribed to it in
Section 2.04 herein.

 

“Transaction Structuring Fee” shall mean a fee equal to 0.05% of the Outstanding
Class Principal Balance of all Classes of Notes on the Closing Date.

 

“Valuation Expert” shall mean an Independent valuation expert appointed by the
Servicer pursuant to Section 2.12(a).

 

“Workout Fee” shall mean the fee designated as such and payable to the Servicer
pursuant to Section 2.04 herein.

 

“Workout Fee Rate” shall mean 0.25%.

 

Section 1.02 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

 

(i) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

 

(ii) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with United States generally accepted accounting principles
as in effect from time to time;

 

(iii) references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;

 

(iv) a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(v) the words “herein”, “hereof”, “hereunder”, “hereto”, “hereby” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision;

 

(vi) the terms “include” and “including” shall mean without limitation by reason
of enumeration;

 

-6-



--------------------------------------------------------------------------------

(vii) any agreement, instrument or statute defined or referred to herein or in
any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; and

 

(viii) references to a Person are also to its permitted successors and assigns.

 

ARTICLE II

 

DUTIES OF THE SERVICER; REPRESENTATIONS AND WARRANTIES OF THE

SERVICER

 

Section 2.01 Servicer to Cooperate with Indenture Trustee. The Servicer shall,
in accordance with the Servicing Standard, perform all duties and functions
explicitly ascribed to it in the Indenture and this Agreement. In connection
with the performance of its obligations under this Agreement and any other
Transaction Document the Servicer is hereby authorized and shall be permitted to
withdraw funds from the Collection Account and apply such funds in accordance
with this Agreement or the applicable Transaction Document.

 

Section 2.02 Servicer Entitled to Rely on Information from Manager. In
connection with the performance of its obligations under this Agreement and the
other Transaction Documents, the Servicer shall be entitled to conclusively rely
upon written information or any certification provided to it by the Manager
without the obligation to investigate the accuracy or completeness of any such
information or any certification.

 

Section 2.03 Taxes, Assessments and Similar Items; Servicing Advances. (a) The
Servicer shall with respect to the Notes, and based solely on a certification
furnished to it by the Asset Entities or the Manager pursuant to the Indenture
and/or the Management Agreement, maintain records with respect to the Tower
Sites reflecting the status (including payment status) of real estate taxes,
assessments and other similar items that are or may become a lien thereon and
the status (including payment status) of ground rents and insurance premiums
(including renewal premiums) payable in respect thereof and, based solely on
such certification, shall use reasonable efforts to effect or cause the Asset
Entities or the Manager to effect payment thereof prior to the applicable
penalty or termination date. The Servicer shall be entitled to rely on the
certification with respect to the foregoing items furnished to it by the Asset
Entities or the Manager, without any obligation to investigate the accuracy or
completeness of any information set forth therein, and shall have no liability
with respect thereto.

 

(b) In accordance with the Servicing Standard, the Servicer shall advance with
respect to the Tower Sites all such funds as are necessary for the purpose of
effecting the timely payment of (i) Impositions and (ii) Insurance Premiums, in
each instance if and to the extent that funds in the Impositions and Insurance
Reserve are insufficient to pay such item when due, and the Servicer has
received notice that, or has knowledge that, the Asset Entities have failed to
pay such item on a timely basis; provided, that in the case of amounts described
in the preceding clause(i), the Servicer shall not make a Servicing Advance of
any such amount if the Servicer reasonably anticipates (in accordance with the
Servicing Standard) that such amounts will be

 

-7-



--------------------------------------------------------------------------------

paid by the Asset Entities on or before the applicable penalty date, in which
case the Servicer shall use efforts consistent with the Servicing Standard to
confirm whether such amounts have been paid. The Servicer shall make a Servicing
Advance of such amounts, if necessary, not later than five (5) Business Days
following confirmation by the Servicer that such amounts have not been, or are
not reasonably likely to be, paid by the applicable penalty date. If the
Servicer fails to make any Servicing Advance, then, to the extent a Responsible
Officer of the Indenture Trustee has Knowledge of such failure on the part of
the Servicer, and subject to clause (c) below, the Indenture Trustee will be
required to make such Servicing Advance on the Business Day following the day on
which the Servicer would have been required to make such Servicing Advance.

 

(c) Notwithstanding anything herein to the contrary, no Servicing Advance shall
be required to be made hereunder if such Servicing Advance would, if made,
constitute a Nonrecoverable Servicing Advance. The determination by the Servicer
(or the Indenture Trustee, as applicable) that it has made a Nonrecoverable
Servicing Advance or that any proposed Servicing Advance, if made, would
constitute a Nonrecoverable Servicing Advance, shall be made by such Person in
its reasonable good faith judgment and shall be evidenced by an Officer’s
Certificate delivered to the Indenture Trustee (in the case of the Servicer),
setting forth the basis for such determination accompanied by any other
information or reports that the Person making such determination may have
obtained and that support such determination, the cost of which reports shall be
a Servicing Advance. The Indenture Trustee shall be entitled to rely
conclusively on any nonrecoverability determination made by the Servicer with
respect to a particular Servicing Advance. A copy of any such Officer’s
Certificates (and accompanying information) of the Indenture Trustee shall also
be promptly delivered to the Servicer. Any such determination will be conclusive
and binding on the Indenture Trustee (if such determination is made by the
Servicer) and Noteholders so long as it was made in accordance with the
Servicing Standard.

 

(d) The Servicer and the Indenture Trustee shall each be entitled to receive
Advance Interest accrued on the amount of each Servicing Advance made thereby
(with its own funds) for so long as such Servicing Advance is outstanding. Such
interest with respect to any Servicing Advance shall be payable out of general
collections on deposit in the Collection Account in accordance with the
Transaction Documents.

 

(e) In accordance with the Servicing Standard, the Servicer shall take such
actions as are necessary to cause any recording, filing or depositing of any
financing statement or continuation statement necessary to maintain the Grant of
the Collateral under the Indenture to be made.

 

-8-



--------------------------------------------------------------------------------

Section 2.04 Servicing and Special Servicing Compensation; Interest on and
Reimbursement of Servicing Advances; Payment of Certain Expenses; Obligations of
the Indenture Trustee Regarding Back-up Servicing Advances. (a) As compensation
for its activities hereunder, the Servicer shall be entitled to receive monthly
the Servicing Fee. For each calendar month (commencing with June, 2005) or any
applicable portion thereof, the Servicing Fee shall accrue on a 30/360 Basis
during each Interest Accrual Period at the Servicing Fee Rate on the aggregate
Class Principal Balance of all Classes of the Notes at the beginning of the
related Collection Period. The Servicing Fee shall cease to accrue if no Notes
are Outstanding. The Servicing Fee shall be payable monthly (commencing July,
2005), from general collections on deposit in the Collection Account pursuant to
Article V of the Indenture. The Servicer shall also be entitled to recover
unpaid Servicing Fees out of any related Insurance Proceeds, Condemnation
Proceeds or Liquidation Proceeds.

 

As additional compensation, on the Closing Date, the Servicer shall also be
entitled to receive the Transaction Structuring Fee.

 

As additional compensation, the Servicer will also be entitled to receive a
processing fee (the “Tower Site Release/Substitution Fee”) equal to $1,000 plus
reimbursement of all reasonable expenses related to each requested or permitted
Tower Site disposition, termination (including a Ground Lease or Easement
termination) or substitution made in accordance with the Indenture.

 

As additional compensation, the Servicer shall also be entitled to receive a
processing fee (the “Tower Site Acquisition Fee”) equal to $250 plus
reimbursement of all reasonable out-of-pocket expenses related to each requested
or permitted Tower Site acquisition (including modification to a Ground Lease or
Easement to increase the area of real property covered thereby).

 

After termination or resignation of Midland as Servicer, Midland shall not have
any rights under this Agreement except as set forth in this Section 2.04, the
final sentence of Section 4.03, Section 4.04, Section 4.06, Section 5.01,
Section 5.02 and Section 6.02.

 

Subject to the Servicer’s right to employ Sub-Servicers, the right to receive
the Servicing Fee may not be transferred in whole or in part except pursuant to
this Section 2.04 and in connection with the transfer of all of the Servicer’s
responsibilities and obligations under this Agreement.

 

(b) As compensation for its activities hereunder, the Servicer shall be entitled
to receive monthly the Special Servicing Fee with respect to the Notes when they
are Specially Serviced Notes. The Special Servicing Fee will be earned with
respect to the Notes for so long as they are Specially Serviced Notes, will be
calculated on a 30/360 Basis and accrue at the Special Servicing Fee Rate on the
aggregate Class Principal Balance of all Classes of the Notes at the beginning
of the related Collection Period, and for the same period as interest accrues or
is deemed to accrue from time to time on the Notes. The Special Servicing Fee
shall cease to accrue as of the date that no Notes are Outstanding. Earned but
unpaid Special Servicing Fees shall be payable monthly out of general
collections on deposit in the Collection Account in accordance with the
Transaction Documents.

 

-9-



--------------------------------------------------------------------------------

As further compensation for its activities hereunder, the Servicer shall also be
entitled to receive a Liquidation Fee with respect to a Tower Site, the Issuer
Entity, an Asset Entity, any of their respective Assets, any Space License or
any Collateral constituting security for the Notes or Guaranty, as to which it
receives any Liquidation Proceeds. The Liquidation Fee shall be payable out of,
and shall be calculated by application of the applicable Liquidation Fee Rate
to, any Net Liquidation Proceeds received or collected in respect thereof.

 

As further compensation for its activities hereunder, if a Servicing Transfer
Event occurs as a result of an Event of Default, the Servicer shall be entitled
to receive a fee (the “Workout Fee”) with respect to the Notes when the Notes
cease to be Specially Serviced Notes (in accordance with the definition
thereof); provided that no Workout Fee shall be payable from, or based upon the
receipt of, Liquidation Proceeds, or out of any Insurance Proceeds or
Condemnation Proceeds. The Workout Fee shall be payable out of, and shall be
calculated by application of the Workout Fee Rate to, each payment of interest
and principal received on the Notes after the Notes cease to be, and for so long
as the Notes are not, Specially Serviced Notes. The Workout Fee will cease to be
payable if a Servicing Transfer Event occurs with respect thereto; provided,
that a new Workout Fee will become payable if and when the Notes again cease to
be Specially Serviced Notes (in accordance with the definition thereof). If the
Servicer is terminated or resigns hereunder, it shall retain the right to
receive any and all Workout Fees payable in respect of the Notes thereafter, for
so long as the Notes are not Specially Serviced Notes during the period that it
acted as Servicer and that were still not Specially Serviced Notes at the time
of such termination or resignation, or if the Notes would have ceased to have
been Specially Serviced Notes at the time of termination or resignation but for
the payment of three Monthly Payment Amounts (and the successor Servicer shall
not be entitled to any portion of such Workout Fees), in each case until the
Workout Fee for the Notes ceases to be payable in accordance with the preceding
sentence. The provisions of the preceding sentence shall survive the termination
or resignation of the Servicer hereunder.

 

The Servicer’s right to receive the Special Servicing Fee and/or the Liquidation
Fee may not be transferred in whole or in part except in connection with the
transfer of all of the Servicer’s responsibilities and obligations under this
Agreement.

 

(c) The Servicer shall be required (subject to Section 2.02(c) above) to pay out
of its own funds all expenses incurred by it in connection with its servicing
activities hereunder including, without limitation, payment of any amounts due
and owing to any of Sub-Servicers retained by it (including, except as provided
in Section 2.14, any termination fees) and the premiums for any blanket policy
or the standby fee or similar premium, if any, for any master force place policy
obtained by it insuring against hazard losses pursuant to the Transaction
Documents (but excluding incremental increases to such premiums resulting from
the addition of any of the Assets or Collateral to such coverage, which
increases shall be reimbursed as Servicing Advances), if and to the extent that
such expenses are not Servicing Advances or expenses payable directly out of the
Collection Account in accordance with the Transaction Documents or otherwise, or
any Sub-Accounts, and the Servicer shall not be entitled to reimbursement for
any such expense incurred by it except as expressly provided in this Agreement
and the other Transaction Documents.

 

-10-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth herein, the obligation to pay
the Servicer fees earned under this Section 2.04 shall survive the termination
of this Agreement and the termination or resignation of the Servicer.

 

Section 2.05 Tower Site Inspections. The Servicer shall perform or cause to be
performed (through the Manager, so long as the Management Agreement has not been
terminated, or, if the Management Agreement has been terminated, by any other
Person selected by the Servicer in accordance with the Servicing Standard) a
physical inspection of not less than 100 of the Tower Sites once during each
two-year period commencing in June, 2005 and each biannual anniversary thereof,
with the identity of the Tower Sites inspected during any 12-month period to be
selected by the Servicer on a random basis; provided, that any inspection of a
Tower Site that was inspected during either of the two immediately preceding
biannual periods will not be counted towards the 100-Tower Site requirement. The
Servicer shall prepare or cause to be prepared (through the Manager, so long as
the Management Agreement has not been terminated, or, if the Management
Agreement has been terminated, by such other Person selected by the Servicer in
accordance with the Servicing Standard and this Section 2.05) a written report
of each such inspection performed by it or on its behalf that sets forth in
detail the condition of the Tower Sites and that specifies the occurrence or
existence of any of the following: (i) any sale, transfer or abandonment of a
Tower Site, (ii) any material change in the condition, occupancy or value of a
Tower Site, or (iii) any material waste committed on a Tower Site. Each such
report shall be in such form as may be determined by the Servicer. The Servicer
shall deliver to the Indenture Trustee and each Rating Agency, upon request, a
copy (or image in suitable electronic media) of each such written report
prepared by it within 60 days of completion of the related inspection. The cost
of the inspections by the Servicer referred to in the first sentence of this
subsection shall be an expense of the Manager if performed by the Manager and
otherwise shall be an expense of the Asset Entities reimbursed as an Additional
Issuer Expense.

 

Section 2.06 Annual Statement as to Compliance. The Servicer shall deliver to
the Indenture Trustee on or before April 30 of each year, beginning in 2006, at
its own expense, among others, a statement signed by an officer of the Servicer
(the “Annual Performance Certification”), to the effect that, to the best
knowledge of such officer, the Servicer has fulfilled its obligations under this
Agreement in all material respects throughout the preceding calendar year or
portion thereof, during which the Notes were outstanding (and if it has not so
fulfilled certain of such obligations, specifying the details thereof).

 

Section 2.07 Representations and Warranties of the Servicer. (a) The Servicer
hereby represents and warrants to the Indenture Trustee and for the benefit of
the Noteholders, as of the Closing Date, that:

 

(i) The Servicer is duly organized, validly existing in good standing as a
corporation under the laws of the State of Delaware, and the Servicer is in
compliance with the laws of the State in which each of the Tower Sites is
located to the extent necessary to ensure the enforceability of the Indenture
and to perform its obligations under this Agreement, except where the failure to
so qualify or comply would not have a material adverse effect on the ability of
the Servicer to perform its obligations hereunder.

 

-11-



--------------------------------------------------------------------------------

(ii) The Servicer’s execution and delivery of, performance under and compliance
with this Agreement, will not violate the Servicer’s organizational documents or
constitute a default (or an event which, with notice or lapse of time, or both,
would constitute a default) under, or result in the breach of, any material
agreement or other material instrument to which it is a party or which is
applicable to it or any of its assets, which default or breach, in the
reasonable judgment of the Servicer, is likely to affect materially and
adversely either the ability of the Servicer to perform its obligations under
this Agreement or the financial condition of the Servicer.

 

(iii) The Servicer has the full corporate power and authority to enter into and
consummate all transactions involving the Servicer contemplated by this
Agreement, has duly authorized the execution, delivery and performance of this
Agreement, and has duly executed and delivered this Agreement.

 

(iv) This Agreement, assuming due authorization, execution and delivery by each
of the other parties hereto, constitutes a valid, legal and binding obligation
of the Servicer, enforceable against the Servicer in accordance with the terms
hereof, subject to (A) applicable bankruptcy, insolvency, reorganization,
receivership, liquidation, moratorium and other laws affecting the enforcement
of creditors’ rights generally, and (B) general principles of equity, regardless
of whether such enforcement is considered in a proceeding in equity or at law.

 

(v) The Servicer is not in violation of, and its execution and delivery of,
performance under and compliance with this Agreement will not constitute a
violation of, any law, any order or decree of any court or arbiter, or any
order, regulation or demand of any federal, state or local governmental or
regulatory authority, which violation, in the Servicer’s reasonable judgment, is
likely to affect materially and adversely either the ability of the Servicer to
perform its obligations under this Agreement or the financial condition of the
Servicer.

 

(vi) No litigation is pending or, to the best of the Servicer’s knowledge,
threatened against the Servicer, the outcome of which, in the Servicer’s
reasonable judgment, would prohibit the Servicer from entering into this
Agreement or that, in the Servicer’s reasonable judgment, could reasonably be
expected to materially and adversely affect either the ability of the Servicer
to perform its obligations under this Agreement or the financial condition of
the Servicer.

 

(vii) The Servicer has errors and omissions insurance in the amounts and with
the coverage required by Section 2.19.

 

(viii) No consent, approval, authorization or order of any state or federal
court or governmental agency or body is required for the consummation by the
Servicer of the transactions contemplated herein, except for those consents,
approvals, authorizations or orders that previously have been obtained or cannot
be obtained prior to the actual performance by the Servicer of its obligations
under this Agreement and except where the lack of such consent, approval,
authorization or order would not have a material adverse effect on the ability
of the Servicer to perform its obligations under this Agreement.

 

-12-



--------------------------------------------------------------------------------

(b) The representations and warranties of the Servicer set forth in Section
2.07(a) shall survive the execution and delivery of this Agreement and shall
inure to the benefit of the Indenture Trustee and the Noteholders made for so
long as the Notes remain Outstanding. Upon discovery by the Indenture Trustee or
the Servicer of a breach of such foregoing representations and warranties that
materially and adversely affects the interests of the Noteholders, the party
discovering such breach shall give prompt written notice thereof, as applicable,
to the Indenture Trustee, the Servicer and the Controlling Class Representative.

 

(c) Any successor Servicer shall be deemed to have made, as of the date of its
succession, each of the representations and warranties set forth in Section
2.07(a), subject to such appropriate modifications to the representation and
warranty set forth in Section 2.07(a)(i) to accurately reflect such successor’s
jurisdiction of organization and whether it is a corporation, partnership, bank,
association or other type of organization.

 

Section 2.08 Access to Certain Information. Subject to the provisions of Section
2.11, the Servicer shall provide or cause to be provided to the Indenture
Trustee, the Controlling Class Representative and the Rating Agencies access to
any documentation regarding the Notes that are within its control which may be
required by this Agreement or by applicable law, except to the extent that (i)
such documentation is subject to a claim of privilege under applicable law that
has been asserted by the Noteholders and of which the Servicer has received
written notice or (ii) the Servicer is otherwise prohibited from making such
disclosure under applicable law, or may be subject to liability for making such
disclosure in the opinion of the counsel for the Servicer (which counsel may be
a salaried employee of the Servicer). Such access shall be afforded without
charge but only upon reasonable prior written request and during normal business
hours (a) at the offices of the Servicer designated by it or (b) alternatively
the Servicer may send copies by first class mail of the requested information to
the address designated in the written request of the requesting party. However,
the Servicer may charge for any copies requested by said Persons. The Servicer
shall be permitted to affix a reasonable disclaimer to any information provided
by it pursuant to this Section 2.08.

 

Nothing herein shall be deemed to require the Servicer to confirm, represent or
warrant the accuracy of (or to be liable or responsible for) any other Person’s
information or report, including any communication from the Issuer Entity, any
Asset Entity or the Manager.

 

The Servicer shall produce the reports required of it under this Agreement;
provided, however, that the Servicer shall not be required to produce any ad hoc
non-standard written reports with respect to the Notes or the Tower Sites. In
the event the Servicer elects to provide such non-standard reports, it may
require the Person requesting such report (other than a Rating Agency or the
Indenture Trustee) to pay a reasonable fee to cover the costs of the preparation
thereof. Any transmittal of information hereunder, or with respect to the Notes
or the Tower Sites, by the Servicer to any Person other than the Indenture
Trustee or the Rating Agencies shall be accompanied by a letter from the
Servicer containing the following provision:

 

By receiving the information set forth herein, you hereby acknowledge and agree
that the United States securities laws restrict any person who possesses
material, non-public information regarding the Senior Secured Tower Revenue
Notes, Series 2005-1

 

-13-



--------------------------------------------------------------------------------

or Crown Castle International Corp. or any of its subsidiaries from purchasing
or selling such Notes or any securities of Crown Castle International Corp. in
circumstances where the other party to the transaction is not also in possession
of such information. You also acknowledge and agree that such information is
being provided to you for the purposes of, and such information may be used only
in connection with, evaluation by you or another Noteholder, Note Owner or
prospective purchaser of such Notes or beneficial interest therein.

 

The Servicer may make available by electronic media and bulletin board service
certain information and may make available by electronic media or bulletin board
service (in addition to making such information available as provided herein)
any reports or information that the Servicer is required to provide pursuant to
this Agreement.

 

Section 2.09 Debt Service Advances. (a) If, on the Servicer Remittance Date,
there are insufficient funds on deposit in the Collection Account properly
available to make the Monthly Payment Amount given the priorities set forth in
Article V of the Indenture, then the Servicer will be required to make a Debt
Service Advance not later than 3:00 p.m. (New York City time) on the Servicer
Remittance Date for the related Payment Date. For the avoidance of doubt,
nothing herein or in any other Transaction document shall require the Servicer
to make any payment due under the Swap Contract. To the extent that the Servicer
fails to make any Debt Service Advance required hereunder, the Indenture Trustee
by 2:00 p.m. (New York time) on such Payment Date shall make such Debt Service
Advance pursuant to the terms of this Agreement, in each case unless such
Advance is determined to be a Nonrecoverable Debt Service Advance. The
Servicer’s obligation to make Debt Service Advances with respect to the Class
A-FL Notes will be limited to the obligation to make such payments to the
Floating Rate Account with respect to interest on the Class A-FL Notes of each
Series at a fixed rate equal to (and determined on the same basis as) the Class
A-FX Note Rate of such Series.

 

(b) Notwithstanding anything herein to the contrary, no Debt Service Advance
shall be required to be made hereunder if such Debt Service Advance (including
interest thereon) would, if made, constitute a Nonrecoverable Debt Service
Advance. The determination by the Servicer (or the Indenture Trustee, as
applicable) that it has made a Nonrecoverable Debt Service Advance or that any
proposed Debt Service Advance, if made, would constitute a Nonrecoverable Debt
Service Advance, shall be made by such Person in its reasonable good faith
judgment and shall be evidenced by an Officer’s Certificate delivered to the
Indenture Trustee (in the case of the Servicer), setting forth the basis for
such determination accompanied by any other information or reports that the
Person making such determination may have obtained and that support such
determination, the cost of which reports shall be a Servicing Advance. The
Indenture Trustee shall be entitled to rely conclusively on any
nonrecoverability determination made by the Servicer with respect to a
particular Debt Service Advance. A copy of any such Officer’s Certificates (and
accompanying information) of the Indenture Trustee shall also be promptly
delivered to the Servicer. Any such determination will be conclusive and binding
on the Indenture Trustee (if such determination is made by the Servicer) and
Noteholders so long as it was made in accordance with the Servicing Standard.

 

-14-



--------------------------------------------------------------------------------

(c) The Servicer and the Indenture Trustee shall each be entitled to receive
Advance Interest accrued on the amount of each Debt Service Advance made thereby
(with its own funds) for so long as such Debt Service Advance is outstanding.
Such interest with respect to any Debt Service Advance shall be payable out of
general collections on deposit in the Collection Account in accordance with the
Transaction Documents.

 

(d) Notwithstanding anything herein to the contrary, if the Servicer determines
pursuant to Section 2.12 that a Value Reduction Amount exists, then with respect
to the Payment Date immediately following the date of such determination and
with respect to each subsequent Payment Date for so long as such Value Reduction
Amount exists, the Debt Service Advance, if any, required to be made in respect
of the Notes during the period that a Value Reduction Amount continues to exist,
shall be the lesser of (x) the amount of the Debt Service Advance that would
otherwise be required in respect of the Notes without regard to this sentence
and (y) the excess, if any, of the product of (i) the amount of the interest due
on the Notes at the Note Rate, including interest on the Class A-FL Notes for
each Series computed at, and determined on the same basis as, the Class A-FX
Note Rate for such Series (excluding Post-ARD Additional Interest) during the
related Collection Period, multiplied by (ii) a fraction, the numerator of which
is equal to the Outstanding Class Principal Balance of all Classes of Notes, net
of the Value Reduction Amount as of the related Determination Date, and the
denominator of which is equal to the principal balance of the Notes over the
amount available to pay interest on the Notes at the Note Rate (excluding
Post-ARD Additional Interest) on such Payment Date (calculating interest on the
Class A-FL Notes for each Series at, and determining interest on the same basis
as, the Class A-FX Note Rate for such Series) pursuant to the terms of the
Indenture.

 

Section 2.10 Reporting.

 

(a) Servicing Reports; Special Servicing Reports. Subject to Section 2.11, on
each Servicer Remittance Date, the Servicer shall provide or make available
electronically (or, upon request, by first class mail) to the Indenture Trustee
a statement prepared by the Servicer, substantially in the form of, and
containing the information set forth in, Exhibit A hereto (the “Servicing
Report”) and, if the Notes were Specially Serviced Notes at any time during the
related Collection Period, a report, substantially in the form of, and
containing the information set forth in, Exhibit B hereto (the “Special
Servicing Report”).

 

Upon receipt of each Manager Report delivered by the Manager pursuant to the
Management Agreement, the Servicer shall promptly provide such Manager Report to
the Indenture Trustee.

 

Each Servicing Report and Special Servicing Report shall be in an electronic
format that is mutually acceptable to the Servicer and the Indenture Trustee.
Each Servicing Report, Special Servicing Report and any written information
supplemental to either shall include such information with respect to the Notes
that is reasonably required by the Indenture Trustee for purposes of preparing
the reports for which the Indenture Trustee is responsible pursuant to Indenture
or the other Transaction Documents, as set forth in reasonable written
specifications or guidelines issued by the Indenture Trustee from time to time.
Such information may be delivered to the Indenture Trustee by the Servicer by
electronic mail or in such electronic or other form as may be reasonably
acceptable to the Servicer and the Indenture Trustee.

 

-15-



--------------------------------------------------------------------------------

On each Payment Date, subject to Section 2.11, the Indenture Trustee shall make
the Indenture Trustee Report, the Manager Report, the Servicing Report and, if
applicable, the Special Servicing Report available each month to Noteholders,
Note Owners and prospective investors, each Rating Agency, the Initial
Purchasers, the Servicer and the Controlling Class Representative via such
system as the Indenture Trustee and the Servicer may agree. Neither the Servicer
nor the Indenture Trustee shall be liable for dissemination of information in
accordance with this Agreement.

 

(b) Financial Reports. The Servicer shall make reasonable efforts to collect
promptly (from the Asset Entities or the Manager, with respect to financial
reports of the Asset Entities, and from Crown International, with respect to
financial reports of Crown International) all financial statements, operating
statements, rent rolls and other records required pursuant to the terms of the
Transaction Documents. Such efforts shall include at least three phone calls,
followed by confirming correspondence, requesting such delivery. The Servicer
shall promptly review and analyze, and deliver to the Indenture Trustee and,
upon request, each Rating Agency, copies of all such items as may be collected
pursuant to this Agreement.

 

(c) Information on the Servicer’s Website at Servicer Option. The Servicer may,
but is not required to, make any Servicing Reports, Manager Reports, Indenture
Trustee Reports and Special Servicing Reports prepared by it with respect to the
Notes, available each month on the Servicer’s internet website only with the use
of a password, in which case the Servicer shall provide such password to (i) the
Indenture Trustee and the Issuers, who by its acceptance of such password shall
be deemed to have agreed not to disclose such password to any other Person, (ii)
the Rating Agencies and the Controlling Class Representative, and (iii) each
Noteholder and Note Owner who requests such password. In connection with
providing access to its internet website, the Servicer may require registration
and the acceptance of a disclaimer and otherwise (subject to the preceding
sentence) adopt reasonable rules and procedures, which may include, to the
extent the Servicer deems necessary or appropriate, conditioning access on
execution of an agreement governing the availability, use and disclosure of such
information, and which may (other than by the Indenture Trustee) provide
indemnification to the Servicer for any liability or damage that may arise
therefrom.

 

(d) Additional Reports at Option of Servicer with Consent of Indenture Trustee.
If the Servicer, in its reasonable judgment, determines (but this provision
shall not be construed to impose on the Servicer any obligation to make such a
determination in the affirmative or negative at any time) that information
regarding the Notes and/or the Tower Sites (in addition to the information
otherwise required to be reported under this Agreement) should be disclosed to
Noteholders and Note Owners, then (a) the Servicer shall be entitled to so
notify the Indenture Trustee, in which case the Servicer shall (i) set forth
such information in an additional report, (ii) deliver such report to the
Indenture Trustee and (iii) deliver a brief description of such report to the
Indenture Trustee; and (b) the Indenture Trustee shall (i) make such report
available on the Indenture Trustee’s internet website commencing not later than
two (2) Business Days following the receipt thereof from the Servicer and (ii)
include, in the comment field of the Indenture Trustee Report for the Payment
Date that succeeds its receipt of the relevant information from the Servicer by
not less than two (2) Business Days, a brief description of such report (which
may be the same description thereof that was provided by the Servicer, on which
description the Indenture Trustee shall be entitled to rely).

 

-16-



--------------------------------------------------------------------------------

(e) Protections for Indenture Trustee and Servicer. The Indenture Trustee will
be entitled to rely on information supplied to it by the Servicer without
independent verification. To the extent that the information required to be
furnished by the Servicer is based on information required to be provided by the
Guarantor, the Issuer Entity, the Asset Entities, Crown International or the
Manager, the Servicer’s obligation to furnish such information to the Indenture
Trustee will be contingent on its receipt of such information from the
Guarantor, the Issuer Entity, the Asset Entities, Crown International or the
Manager. The Servicer will be entitled to rely on information supplied by the
Guarantor, the Issuer Entity, the Asset Entities, Crown International or the
Manager in any case without independent verification. The failure of the
Servicer to disclose any information otherwise required to be disclosed by this
Section 2.10 shall not constitute a breach of this Section 2.10 to the extent
that the Servicer so fails because such disclosure, in the reasonable belief of
the Servicer, would violate Section 2.11 or any applicable law or any provision
of a Transaction Document prohibiting disclosure of information with respect to
the Notes or a Tower Site. The Servicer may disclose any such information or any
additional information to any Person so long as such disclosure is consistent
with Section 2.11, applicable law and the Servicing Standard. The Servicer may
affix to any information provided by it any disclaimer it deems appropriate in
its reasonable discretion (without suggesting liability on the part of any other
party hereto).

 

(f) Means of Delivery (Servicer). If the Servicer is required to deliver any
statement, report or information under any provision of this Agreement, the
Servicer may satisfy such obligation by (x) physically delivering a paper copy
of such statement, report or information, (y) delivering such statement, report
or information in a commonly used electronic format or (z) making such
statement, report or information available on the Servicer’s Internet website,
unless this Agreement expressly specifies a particular method of delivery.
Notwithstanding the foregoing, the Indenture Trustee may request delivery in
paper format of any statement, report or information required to be delivered to
the Indenture Trustee and clause (z) shall not apply to the delivery of any
information required to be delivered to the Indenture Trustee unless the
Indenture Trustee consents in writing to such delivery. Notwithstanding any
provision to the contrary, the Servicer shall not have any obligation (other
than to the Indenture Trustee) to deliver any statement, notice or report that
is then made available on the Servicer’s or the Indenture Trustee’s internet
website, provided that it has notified all parties entitled to delivery of such
reports, by electronic mail or other notice, to the effect that such statements,
notices or reports shall thereafter by made available on such website from time
to time.

 

Section 2.11 Confidentiality. Notwithstanding anything herein to the contrary
(except with respect to the disposition of Specially Serviced Tower Sites
pursuant to Section 2.18 hereof), each of the Indenture Trustee and the Servicer
hereby agrees to keep the Manager Reports, the other reports required to be
prepared and delivered pursuant to Section 2.10 and all other information
relating to the Asset Entities and their respective Affiliates received by them
pursuant to the Transaction Documents (collectively, the “Information”)
confidential, and such Information will not be disclosed or made available to
any Person by the Servicer, the Indenture Trustee or any of their respective
officers, directors, partners, employees, agents or representatives
(collectively, the “Representatives”) in any manner whatsoever without the prior
written consent of the Issuer Entity, except that the Servicer and the Indenture
Trustee may disclose or make available Information (i) to the Indenture Trustee,
the Rating Agencies, the

 

-17-



--------------------------------------------------------------------------------

Initial Purchasers, (ii) to Note Owners or Noteholders that have delivered a
written confirmation in such form as may be acceptable to the Servicer to the
effect that such Person is a legal or beneficial holder of a Note or an interest
therein and will keep such Information confidential, (iii) to prospective
purchasers of Notes, or interests therein, that have delivered a written
confirmation in such form as may be acceptable to the Servicer to the effect
that such Person is a prospective purchaser of a Note or an interest therein, is
requesting the Information for use in evaluating a possible investment in Notes
and will otherwise keep such Information confidential and (iv) to the
Controlling Class Representative or any other Person to whom disclosure is
expressly permitted hereby (including, following the occurrence of an Event of
Default under the Indenture, a prospective purchaser of any of the Equity
Interests), so long as the Controlling Class Representative or such other Person
shall have delivered a written confirmation in such form as may be acceptable to
the Servicer) to the effect that such Person will keep such Information
confidential.

 

Section 2.12 Additional Obligations of Servicer. (a) As soon as practicable
following the occurrence of an Event of Default, or in reasonable anticipation
that an Event of Default is likely to occur, the Servicer shall appoint an
independent valuation expert (the “Valuation Expert”) to determine the
Enterprise Value, unless a Valuation Expert had previously been appointed within
the preceding 12-month period and there has been no subsequent material change
in the circumstances surrounding the Tower Sites or the Asset Entities that in
the judgment of the Servicer would materially affect the value of the Tower
Sites or the Asset Entities. The Servicer shall provide any information in its
possession, including without limitation all financial statements and reports
furnished under the Transaction Documents and all other information regarding
the Notes, the Tower Sites, the Space Licenses and the Tower Site Management
Agreements that the Valuation Expert shall reasonably request. In determining
the Enterprise Value, the Valuation Expert will be required to take into
consideration (1) the market trading multiples of public tower operators, (2)
the valuations achieved in precedent comparable tower acquisition transactions,
(3) the estimated cost to replace the Tower Sites and (4) other relevant capital
market factors. The Valuation Expert shall set forth its determination in a
report. The Servicer shall deliver a copy of the report prepared by the
Valuation Expert to the Indenture Trustee, each Rating Agency and the
Controlling Class Representative. The fees and costs of the Valuation Expert in
preparing its report shall be covered by, and be reimbursable as, a Servicing
Advance. As a result of the report of the Valuation Expert, the Servicer shall
determine and report to the Indenture Trustee and the Controlling Class
Representative the then applicable Value Reduction Amount, if any, as of the
Determination Date immediately following such Event of Default, and, for so long
as such Event of Default shall be continuing, on each subsequent Determination
Date.

 

On the first Payment Date occurring on or after the delivery of the report of
the Valuation Expert, the Servicer will be required to apply the Value Reduction
Amount based on such report. If no such report has been delivered within 120
days of the date on which the default occurred under the Transaction Documents
which default gave rise to the current Event of Default, the Servicer will be
required to implement an estimated Value Reduction Amount of 25% of the
aggregate Class Principal Balance of all Classes of Notes until such report has
been delivered and the actual Value Reduction Amount determined.

 

-18-



--------------------------------------------------------------------------------

For so long as the Event of Default shall have occurred and be continuing, the
Servicer shall, within 30 days of each anniversary of such Event of Default,
obtain from the Valuation Expert an update of the prior report, and the cost
thereof shall be paid by the Servicer, and reimbursable to the Servicer, as a
Servicing Advance. Promptly following the receipt of, and based upon, such
update, the Servicer shall redetermine and report to the Indenture Trustee and
the Controlling Class Representative the then applicable Value Reduction Amount,
if any, with respect to the Notes.

 

(b) The Servicer shall not be required to pay without reimbursement (as an
Additional Issuer Expense) the fees charged by any Rating Agency (i) in respect
of Rating Agency Confirmation or (ii) in connection with any other particular
matter, unless the Servicer has failed to use efforts in accordance with the
Servicing Standard to collect such fees from the Issuers.

 

(c) The Servicer shall maintain at its Primary Servicing Office and shall, upon
reasonable advance written notice, make available during normal business hours
for review by the Indenture Trustee, each Rating Agency and the Controlling
Class Representative: (i) the most recent inspection report prepared by or on
behalf of the Servicer in respect of the Tower Sites pursuant to Section 2.05;
(ii) the most recent annual, quarterly, monthly and other periodic operating
statements relating to the Tower Sites, annual and quarterly financial
statements of the Asset Entities, and reports collected by the Servicer pursuant
to Section 2.10; (iii) all Servicing Reports and Special Servicing Reports
prepared by the Servicer since the Closing Date pursuant to Section 2.10; (iv)
all Manager Reports delivered by the Manager since the Closing Date pursuant to
the Management Agreement; and (v) all of the Servicing File in its possession;
provided, that the Servicer shall not be required to make particular items of
information contained in the Servicing File available to any Person if the
disclosure of such particular items of information is expressly prohibited by
applicable law or the provisions of the Transaction Documents or if such
documentation is subject to claim of privilege under applicable law that can be
asserted by the Servicer; and provided, further, that, except in the case of the
Indenture Trustee and Rating Agencies, the Servicer shall be entitled to recover
from any Person reviewing the Servicing File pursuant to this Section 2.12(c)
its reasonable “out-of-pocket” expenses incurred in connection with making the
Servicing Files available to such Person. Except as set forth in the provisos to
the preceding sentence, copies of any and all of the foregoing items are to be
made available by the Servicer, to the extent set forth in the preceding
sentence, upon request; however, the Servicer shall be permitted to require,
except from the Indenture Trustee and the Rating Agencies, payment of a sum
sufficient to cover the reasonable out-of-pocket costs and expenses of providing
such service. The Servicer shall not be liable for the dissemination of
information in accordance with this Section 2.12(c).

 

Section 2.13 Servicing Transfer Events; Record Keeping. Upon determining that a
Servicing Transfer Event has occurred, the Servicer shall immediately give
notice thereof to the Indenture Trustee, the Rating Agencies and the Controlling
Class Representative. The Servicer shall use its reasonable efforts to comply
with the preceding sentence within five (5) Business Days of the occurrence of
each related Servicing Transfer Event.

 

Section 2.14 Sub-Servicing Agreements. (a) Subject to Section 2.14(f), the
Servicer may enter into Sub-Servicing Agreements to provide for the performance
by third

 

-19-



--------------------------------------------------------------------------------

parties of any or all of its obligations hereunder, provided, that in each case,
the Sub-Servicing Agreement: (i) must be consistent with this Agreement in all
material respects and does not subject the Indenture Trustee to any liability;
and (ii) expressly or effectively provides that if the Servicer shall for any
reason no longer act in such capacity hereunder (including by reason of a
Servicer Termination Event), any successor to the Servicer hereunder (including
the Indenture Trustee if the Indenture Trustee has become such successor
pursuant to Section 5.02) may thereupon either assume all of the rights and,
except to the extent that they arose prior to the date of assumption,
obligations of the Servicer under such agreement or, subject to the provisions
of Section 2.14(d), terminate such rights and obligations, in either case
without payment of any penalty or termination fee. References in this Agreement
to actions taken or to be taken by the Servicer include actions taken or to be
taken by a Sub-Servicer on behalf of the Servicer; and, in connection therewith,
all amounts advanced by any Sub-Servicer to satisfy the obligations of the
Servicer hereunder to make Advances shall be deemed to have been advanced by the
Servicer out of its own funds. For purposes of this Agreement, the Servicer
shall be deemed to have received any payment when a Sub-Servicer retained by it
receives such payment. The Servicer shall notify the Indenture Trustee in
writing promptly of the appointment by it of any Sub-Servicer, and shall deliver
to the Indenture Trustee, copies of all Sub-Servicing Agreements, and any
amendments thereto and modifications thereof, entered into by it promptly upon
its execution and delivery of such documents.

 

(b) Each Sub-Servicer shall be authorized to transact business in the state or
states in which a Tower Site is situated, if and to the extent required by
applicable law.

 

(c) The Servicer, for the benefit of the Indenture Trustee and the Noteholders,
shall (at no expense to the other such party or to the Indenture Trustee or the
Noteholders) monitor the performance and enforce the obligations of its
Sub-Servicers under the Sub-Servicing Agreements. Such enforcement, including
the legal prosecution of claims, termination of Sub-Servicing Agreements in
accordance with their respective terms and the pursuit of other appropriate
remedies, shall be in such form and carried out to such an extent and at such
time as the Servicer, in its reasonable judgment, would require were it the
holder of the Notes. Subject to the terms of the Sub-Servicing Agreement, the
Servicer shall have the right to remove a Sub-Servicer retained by it at any
time it considers such removal to be in the best interests of Noteholders.

 

(d) If the Servicer ceases to serve as such under this Agreement for any reason
(including by reason of a Servicer Termination Event), then the Indenture
Trustee or other successor Servicer shall succeed to the rights and assume the
obligations of the Servicer under any Sub-Servicing Agreement unless the
Indenture Trustee or other successor Servicer elects to terminate any such
Sub-Servicing Agreement in accordance with its terms and Section 2.14(a)(ii)
hereof. In any event, if a Sub-Servicing Agreement is to be assumed by the
Indenture Trustee or other successor Servicer, then the Servicer at its expense
shall deliver to the assuming party all documents and records relating to such
Sub-Servicing Agreement and an accounting of amounts collected and held on
behalf of it thereunder, and otherwise use its reasonable efforts to effect the
orderly and efficient transfer of the Sub-Servicing Agreement to the assuming
party.

 

(e) Notwithstanding any Sub-Servicing Agreement, the Servicer shall remain
obligated and liable to the Indenture Trustee and the Noteholders for the
performance of its

 

-20-



--------------------------------------------------------------------------------

obligations and duties under this Agreement in accordance with the provisions
hereof to the same extent and under the same terms and conditions as if it alone
were servicing and administering the Notes. No appointment of a Sub-Servicer
shall result in any additional expense to the Indenture Trustee, the Noteholders
or the Trust Estate other than those contemplated herein.

 

(f) The Servicer shall not enter into any Sub-Servicing Agreement in respect of
any duties or responsibilities with respect to the Notes as Specially Serviced
Notes unless the Servicer has received Rating Agency Confirmation. The Servicer
shall not appoint any Sub-Servicer which would cause the Indenture Trustee to
cease to be eligible to serve as Indenture Trustee in accordance with the terms
of the Indenture.

 

Section 2.15 Servicer and Indenture Trustee to Cooperate. The Servicer and the
Indenture Trustee shall each furnish such reports, certifications and
information in its possession, and access to such books and records maintained
thereby, as may relate to the Notes, the Assets, the Space Licenses or the
Collateral and as shall be reasonably requested by the other in order to enable
each to perform its duties hereunder.

 

Section 2.16 Title to Equity Interests; Specially Serviced Tower Sites. If title
to Equity Interests is acquired by virtue of realization on the Collateral, the
Servicer shall act in accordance with the Servicing Standard to liquidate
Specially Serviced Tower Sites or such Equity Interests on a timely basis in
accordance with, and subject to the terms and conditions of, Section 2.18 and
the Indenture.

 

Section 2.17 Management of Specially Serviced Tower Sites. (a) Subject to
Section 2.16, the Servicer’s decision as to how a Specially Serviced Tower Site
shall be managed and operated shall be in accordance with the Servicing
Standard. The Servicer may, consistent with the Servicing Standard, engage an
independent contractor to manage and operate any Specially Serviced Tower Site,
the cost of which independent contractor shall be paid by the Servicer, and
shall reimbursable to the Servicer, as a Servicing Advance. The Servicer may
consult with counsel or other consultants knowledgeable in such matters at (to
the extent reasonable) the expense of the Trust Estate in connection with
determinations required under this Section 2.17(a). The Servicer shall not be
liable to the Noteholders, the Trust Estate, the other parties hereto or each
other for errors in judgment made in good faith in the reasonable exercise of
its discretion or in reasonable and good faith reliance on the advice of
knowledgeable counsel or other consultants while performing its responsibilities
under this Section 2.17(a). Nothing in this Section 2.17(a) is intended to
prevent the sale of a Specially Serviced Tower Site pursuant to the terms and
subject to the conditions of Section 2.18.

 

(b) The Servicer shall have full power and authority to do any and all things in
connection therewith as are consistent with the Servicing Standard and,
consistent therewith, shall withdraw from the Collection Account, to the extent
of amounts on deposit therein with respect to the related Specially Serviced
Tower Site, funds necessary for the proper operation, management, maintenance
and disposition of such Specially Serviced Tower Site, including:

 

(i) all insurance premiums due and payable in respect of such Specially Serviced
Tower Site;

 

-21-



--------------------------------------------------------------------------------

(ii) all real estate taxes and assessments in respect of such Specially Serviced
Tower Site that may result in the imposition of a lien thereon;

 

(iii) any ground rents in respect of such Specially Serviced Tower Site; and

 

(iv) all costs and expenses necessary to maintain, lease, sell, protect, manage,
operate and restore such Specially Serviced Tower Site.

 

To the extent that amounts on deposit in the Collection Account in respect of
the related Specially Serviced Tower Site are insufficient for the purposes set
forth in the preceding sentence with respect to such Specially Serviced Tower
Site, the Servicer shall make Servicing Advances in such amounts as are
necessary for such purposes unless (as evidenced in the manner contemplated by
Section 2.02(c)) the Servicer determines, in its reasonable good faith judgment
that such payment would be a Nonrecoverable Servicing Advance.

 

Section 2.18 Sale of Specially Serviced Tower Site. (a) The Servicer may sell,
or permit the sale of, a Specially Serviced Tower Site (including through a sale
of any or all of the Equity Interests) only (i) on the terms and subject to the
conditions set forth in this Section 2.18 and (ii) with respect to Specially
Serviced Tower Sites owned by the Asset Entities which are not Issuers, in
accordance with the terms of the operating agreements of such entities.

 

(b) The Servicer shall use its commercially reasonable efforts, consistent with
the Servicing Standard, to solicit offers for Specially Serviced Tower Sites at
a time and in a manner that is consistent with the Servicing Standard and will
be reasonably likely to realize a fair price on a timely basis as required by
Section 2.16. The Servicer may sell Specially Serviced Tower Sites individually,
in groups of one or more Specially Serviced Tower Sites or all of the Specially
Serviced Tower Sites together (including through a sale of any or all of the
Equity Interests), in each case as the Servicer may determine to be appropriate
in accordance with the Servicing Standard to maximize the proceeds thereof.
Subject to Section 2.18(c) herein and Section 10.06 of the Indenture, the
Servicer shall accept the highest cash offer received from any Person that
constitutes a fair price for such Specially Serviced Tower Site or Specially
Serviced Tower Sites. If the Servicer reasonably believes that it will be unable
to realize a fair price (determined pursuant to Section 2.18(c) below) for any
Specially Serviced Tower Site on a timely basis as required by Section 2.16, the
Servicer shall dispose of such Specially Serviced Tower Site upon such terms and
conditions as the Servicer shall deem necessary and desirable to maximize the
recovery thereon under the circumstances.

 

The Servicer shall give the Indenture Trustee and the Controlling Class
Representative not less than ten (10) Business Days’ prior written notice of its
intention to sell any such Specially Serviced Tower Site pursuant to this
Section 2.18(b). No Interested Person shall be obligated to submit (but none of
them shall be prohibited from submitting) an offer to purchase such Specially
Serviced Tower Site, and notwithstanding anything to the contrary herein, none
of the Indenture Trustee in its individual capacity or its Affiliates or agents
may bid for or purchase such Specially Serviced Tower Site.

 

(c) Whether any cash offer constitutes a fair price for a Specially Serviced
Tower Site or Specially Serviced Tower Sites shall be determined by the Servicer
or, if such cash

 

-22-



--------------------------------------------------------------------------------

offer is from the Servicer or an Affiliate thereof, by the Indenture Trustee. In
determining whether any offer received from an Interested Person constitutes a
fair price, the Servicer or the Indenture Trustee shall be entitled to hire and
rely on a valuation expert or similar advisor and the cost thereof shall be
reimbursable to the Servicer or the Indenture Trustee as an Additional Issuer
Expense. In determining whether any offer received from an Interested Person
represents a fair price, the Servicer or the Indenture Trustee shall be entitled
to rely on (and will be protected in relying solely on) the most recent
valuation (if any) conducted in accordance with this Agreement within the
preceding 12-month period (or, in the absence of any such valuation or if there
has been a material change at the subject property since any such valuation, on
a new valuation to be obtained by the Servicer (the cost of which shall be
covered by the Servicer or the Indenture Trustee and be reimbursable as an
Additional Issuer Expense)) and the Servicer or the Indenture Trustee shall be
entitled to hire such real estate advisor as it deems necessary in making such
determination (the cost of which shall be reimbursed to it pursuant to the
Indenture) and shall be entitled to rely conclusively thereon. The person
conducting any such new valuation must be an independent valuation expert
selected by the Servicer if neither the Servicer nor any affiliate thereof is
submitting an offer with respect to a Specially Serviced Tower Site and selected
by the Indenture Trustee if either the Servicer or any Affiliate thereof is so
submitting an offer. Where any Interested Person is among those submitting
offers with respect to any Specially Serviced Tower Site, the Servicer shall
require that all offers be submitted to it (and, if the Servicer is submitting
an offer, shall be submitted by it to the Indenture Trustee) in writing and be
accompanied by a refundable deposit of cash in an amount equal to 5% of the
offer amount.

 

In determining whether any offer from a Person other than an Interested Person
constitutes a fair price for any Specially Serviced Tower Site or Specially
Serviced Tower Sites, the Servicer shall take into account the results of any
valuation or updated valuation that may have been obtained by it or any other
Person and delivered to the Indenture Trustee in accordance with this Agreement
within the prior twelve months, and any independent valuation agent shall be
instructed to take into account, as applicable, among other factors, the
occupancy level and physical condition of the Specially Serviced Tower Site or
Specially Serviced Tower Sites, the Net Cash Flows generated by the Specially
Serviced Tower Site or Specially Serviced Tower Sites and the state of the
telecommunications industry and the local economy. Any price shall be deemed to
constitute a fair price if it is an amount that is not less than the Allocated
Note Amount for the Tower Site or Tower Sites that constitute such Specially
Serviced Tower Site or Specially Serviced Tower Sites. Notwithstanding the other
provisions of this Section 2.18, no cash offer from the Servicer or any
Affiliate thereof shall constitute a fair price for a Specially Serviced Tower
Site unless such offer is the highest cash offer received and at least two (2)
independent offers (not including the offer of the Servicer or any Affiliate)
have been received. In the event the offer of the Servicer or any Affiliate
thereof is the only offer received or is the higher of only two offers received,
then additional offers shall be solicited. If an additional offer or offers, as
the case may be, are received and the original offer of the Servicer or any
Affiliate thereof is the highest of all cash offers received, then the bid of
the Servicer or such Affiliate shall be accepted, provided, that the Indenture
Trustee has otherwise determined, as described above in this Section 2.18(c),
that such offer constitutes a fair price for such Specially Serviced Tower Site
or Specially Serviced Tower Sites. Any offer by the Servicer shall be
unconditional; and, if accepted, such Specially Serviced Tower Site or Specially
Serviced Tower Sites shall be transferred to the Servicer without recourse,
representation or warranty other than customary representations as to title
given in connection with the sale of real property.

 

-23-



--------------------------------------------------------------------------------

(d) Subject to Sections 2.18(b) and 2.18(c) above and Section 10.06 of the
Indenture, the Servicer shall act on behalf of the Indenture Trustee in
negotiating with independent third parties and taking any other action necessary
or appropriate in connection with the sale of any Specially Serviced Tower Site
or Specially Serviced Tower Sites, and the collection of all amounts payable in
connection therewith. In connection therewith, the Servicer may charge
prospective offerors, and may retain, fees that approximate the Servicer’s
actual costs in the preparation and delivery of information pertaining to such
sales or evaluating bids without obligation to deposit such amounts into the
Collection Account. Any sale of any Specially Serviced Tower Site or Specially
Serviced Tower Sites shall be final and without recourse to the Indenture
Trustee or the Trust Estate, and if such sale is consummated in accordance with
the terms of this Agreement, neither the Servicer nor the Indenture Trustee
shall have any liability to any Noteholder with respect to the purchase price
therefor accepted by the Servicer.

 

(e) The Servicer shall provide to a prospective purchaser of any Specially
Serviced Tower Site or any of the Equity Interests such information as the
prospective purchaser may reasonably request.

 

(f) Any sale of an Specially Serviced Tower Site or Specially Serviced Tower
Sites shall be for cash only and shall be on a servicing released basis.

 

(g) Notwithstanding any of the foregoing paragraphs of this Section 2.18, the
Servicer shall not be obligated to accept the highest cash offer if the Servicer
determines, in accordance with the Servicing Standard, that rejection of such
offer would be in the best interests of the Noteholders, and the Servicer may,
subject to Section 10.06 of the Indenture, accept a lower cash offer (from any
Person other than itself or an Affiliate) if it determines, in accordance with
the Servicing Standard, that acceptance of such offer would be in the best
interests of the Noteholders (for example, if the prospective buyer making the
lower bid is more likely to perform its obligations or the terms (other than
price) offered by the prospective buyer making the lower offer are more
favorable).

 

Section 2.19 Maintenance of Insurance by the Servicer. The Servicer shall at all
times during the term of this Agreement keep in force with Qualified Insurers
that possess the Required Claims-Paying Ratings, a fidelity bond providing
coverage against losses that may be sustained as a result of an officer’s or
employee’s misappropriation of funds, which bond shall be in such form and
amount as would permit it to be a qualified Fannie Mae or Freddie Mac
seller-servicer of multifamily mortgage loans. Such fidelity bond shall provide
that it may not be canceled without thirty (30) days’ prior written notice to
the Indenture Trustee.

 

In addition, the Servicer shall at all times during the term of this Agreement
keep in force with Qualified Insurers that possess the Required Claims-Paying
Ratings, a policy or policies of insurance covering loss occasioned by the
errors and omissions of its officers and employees in connection with its
obligation to service the Notes for which it is responsible hereunder, which
policy or policies shall be in such form and amount as would permit it to be a

 

-24-



--------------------------------------------------------------------------------

qualified Fannie Mae or Freddie Mac seller-servicer of multifamily mortgage
loans. Such errors and omissions policy shall provide that it may not be
canceled without thirty (30) days’ prior written notice to the Indenture
Trustee.

 

Notwithstanding the foregoing, so long as the long-term unsecured debt
obligations of the Servicer are rated at least “A2” by Moody’s and “A” by Fitch,
the Servicer shall be allowed to provide self-insurance with respect to its
fidelity bond and errors and omissions policy. The coverage shall be in the form
and amount that would meet the servicing requirements of prudent institutional
commercial mortgage loan lenders and servicers. Coverage of the Servicer under a
policy or bond by the terms thereof obtained by an Affiliate of the Servicer and
providing the required coverage shall satisfy the requirements of the first or
second paragraph (as applicable) of this Section 2.19.

 

The Servicer shall cause the Indenture Trustee to be an additional loss payee on
any policy currently in place or procured pursuant to the requirements of this
Section 2.19.

 

ARTICLE III

 

COVENANTS OF INDENTURE TRUSTEE

 

Section 3.01 No Amendment of Indenture. The Indenture Trustee shall not, without
the consent of the Servicer, agree to any amendment or modification of the
Indenture or any other Transaction Document the effect of which would materially
increase the Servicer’s obligations or liabilities, or materially decrease the
Servicer’s rights or remedies, under this Agreement or under any other
Transaction Document.

 

ARTICLE IV

 

THE SERVICER

 

Section 4.01 Liability of the Servicer. The Servicer shall be liable in
accordance herewith only to the extent of the respective obligations
specifically imposed upon and undertaken by the Servicer under this Agreement.
Notwithstanding the foregoing, the Servicer shall indemnify and hold harmless
the Indenture Trustee against any loss, liability, cost or expense incurred by
the Trust Estate and the Indenture Trustee arising from fraud, negligence or
willful misconduct in the Servicer’s performance of its duties hereunder.

 

Section 4.02 Merger, Consolidation or Conversion of the Servicer. Subject to the
following paragraph, the Servicer shall each keep in full effect its existence,
rights and franchises as a corporation, bank, trust company, partnership,
limited liability company, association or other legal entity under the laws of
the jurisdiction wherein it was organized, and shall obtain and preserve its
qualification to do business as a foreign entity in each jurisdiction in which
such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement or the Notes and to perform its duties under
this Agreement.

 

The Servicer may be merged or consolidated with or into any Person, or transfer
all or substantially all of its assets to any Person (which, with respect to the
Servicer, means its

 

-25-



--------------------------------------------------------------------------------

commercial mortgage servicing business), in which case, any Person resulting
from any merger or consolidation to which the Servicer shall be a party, or any
Person succeeding to the business of the Servicer, shall be the successor
hereunder, without the execution or filing of any paper or any further act on
the part of any of the parties hereto, anything herein to the contrary
notwithstanding; provided, however, that no successor or surviving Person shall
succeed to the rights of the Servicer unless the Indenture Trustee shall have
received Rating Agency Confirmation with respect to such succession at the
Servicer’s cost and expense.

 

Section 4.03 Limitation on Liability of the Servicer. (a) Neither the Servicer
nor any of its directors, managers, members, officers, employees or agents shall
be under any liability to the Trust Estate, the Indenture Trustee or the
Noteholders for any action taken, or not taken, in good faith pursuant to this
Agreement, or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such other Person against liability for
any breach of a representation, warranty or covenant made herein, or against any
expense or liability specifically required to be borne thereby without right of
reimbursement pursuant to the terms hereof, or against any liability that would
otherwise be imposed by reason of fraud, negligence or willful misconduct in the
performance of obligations or duties hereunder, or by reason of negligent
disregard of such obligations and duties. The Servicer and any of its directors,
officers, managers, members, employees or agents may rely in good faith on any
document of any kind which, prima facie, is properly executed and submitted by
any Person respecting any matters arising hereunder. The Servicer and any of its
directors, officers, managers, members, employees or agents shall be indemnified
and held harmless by the Trust Estate out of funds on deposit in the Collection
Account against any loss, liability, cost, claim or expense (including costs and
expenses of litigation and of investigation, reasonable counsel’s fees, damages,
judgments and amounts paid in settlement) arising out of or incurred in
connection with this Agreement, the Notes or any of the Assets, other than any
such loss, liability, cost, claim or expense: (i) specifically required to be
borne thereby pursuant to the terms hereof or otherwise incidental to the
performance of obligations and duties under this Agreement, including, in the
case of the Servicer, the prosecution of an enforcement action in respect of the
Collateral (except as any such loss, liability or expense will be otherwise
reimbursable pursuant to this Agreement); (ii) that constitutes an Advance and
is otherwise reimbursable pursuant to this Agreement (provided that this
clause(ii) is not intended to limit the Servicer’s right of recovery of
liabilities and expenses incurred as a result of being the defendant or
participating in legal action relating to this Agreement); or (iii) that was
incurred in connection with claims against such party resulting from (A) any
breach of a representation or warranty made herein by such party, or (B) fraud,
negligence or willful misconduct in the performance of obligations or duties
hereunder by such party, or negligent disregard of such obligations or duties,
or any willful or negligent violation of applicable law. The Servicer shall not
be under any obligation to appear in, prosecute or defend any legal action
unless such action is related to its respective duties under this Agreement and,
except in the case of a legal action contemplated by Section 2.14, in its
opinion does not involve it in any ultimate expense or liability; provided,
however, that the Servicer may, in its discretion, undertake any such action
which it may reasonably deem necessary or desirable with respect to the
enforcement and/or protection of the rights and duties of the parties hereto and
the interests of the Noteholders hereunder or under the other Transaction
Documents. In such event, the legal expenses and costs of such action, and any
liability resulting therefrom, shall be expenses, costs and liabilities of the
Trust Estate and the Servicer shall be entitled to the direct payment of such
expense, or to be reimbursed therefor, from the Collection Account in accordance
with the Transaction Documents.

 

-26-



--------------------------------------------------------------------------------

The Servicer may consult with counsel, and any written advice or Opinion of
Counsel, provided that such counsel is selected in accordance with the standard
of care set forth in this Section 4.03 shall be full and complete authorization
and protection with respect to any action taken or suffered or omitted by it
hereunder in good faith and in accordance with such advice or Opinion of
Counsel.

 

(b) No recourse may be taken, directly or indirectly, with respect to the
obligations of the Servicer under this Agreement or any other Transaction
Document or any certificate or other writing delivered in connection herewith or
therewith, against any partner, owner, beneficiary, agent, officer, director,
employee or agent of the Servicer, in its individual capacity, any holder of
equity in the Servicer or in any successor or assign of the Servicer in its
individual capacity, except as any such Person may have expressly agreed.

 

This Section 4.03 shall survive the termination of this Agreement or the
termination or resignation of the Servicer as regards rights and obligations
prior to such termination or resignation.

 

Section 4.04 Servicer Not to Resign. The Servicer may resign from the
obligations and duties hereby imposed on it, upon a determination that its
duties hereunder are no longer permissible under applicable law or are in
material conflict by reason of applicable law with any other activities carried
on by it (the other activities of the Servicer so causing such a conflict being
of a type and nature carried on by the Servicer at the date of this Agreement).
Any such determination requiring the resignation of the Servicer shall be
evidenced by an Opinion of Counsel to such effect which shall be delivered to
the Indenture Trustee. Unless applicable law requires the Servicer’s resignation
to be effective immediately, and the Opinion of Counsel delivered pursuant to
the prior sentence so states, no such resignation shall become effective until
the Indenture Trustee or other successor shall have assumed the responsibilities
and obligations of the resigning party in accordance with Section 4.06 or
Section 5.02 hereof; provided that, if no successor Servicer shall have been so
appointed and have accepted appointment within ninety (90) days after the
Servicer has given notice of such resignation, the resigning Servicer may
petition any court of competent jurisdiction for the appointment of a successor
Servicer.

 

In addition, the Servicer shall have the right to resign or assign its servicing
rights at any other time; provided that (i) a willing successor thereto
(proposed by the resigning Servicer and reasonably acceptable to the Controlling
Class Representative and the Indenture Trustee) has been identified, (ii) the
Indenture Trustee has received a Rating Agency Confirmation, (iii) the resigning
party pays all costs and expenses in connection with such transfer, and (iv) the
successor accepts appointment prior to the effectiveness of such resignation or
assignment and accepts the duties and obligations of the Servicer under this
Agreement and the other Transaction Documents.

 

The Servicer shall not be permitted to resign except as contemplated above in
this Section 4.04 and as contemplated in Section 6.02.

 

-27-



--------------------------------------------------------------------------------

Consistent with the foregoing, the Servicer shall not (except in connection with
any resignation thereby permitted pursuant to the prior paragraph or as
otherwise expressly provided herein, including the provisions of Section 2.14
and/or Sections 4.02 and 6.02) assign or transfer any of its rights, benefits or
privileges hereunder to any other Person. Upon resignation in accordance with
this Section 4.04, the Servicer shall be entitled to receive all unpaid fees due
in accordance with Section 2.04 and reimbursement for Advances, including the
applicable Advance Interest, and Additional Issuer Expenses.

 

Section 4.05 Rights of the Indenture Trustee in Respect of the Servicer. The
Servicer shall furnish the Indenture Trustee with its most recent publicly
available annual audited financial statements (or, if not available, the most
recent publicly available audited annual financial statements of its corporate
parent, on a consolidated basis) and, upon reasonable request, such other
information as is publicly available regarding its business, affairs, property
and condition, financial or otherwise. The Servicer may affix to any such
information described in this Section 4.05 provided by it any disclaimer it
deems appropriate in its reasonable discretion. The Indenture Trustee may, but
is not obligated to, enforce the obligations of the Servicer hereunder and may,
but is not obligated to, perform, or cause a designee to perform, any defaulted
obligation of the Servicer hereunder or exercise the rights of the Servicer
hereunder; provided, however, that the Servicer shall not be relieved of any of
its obligations hereunder by virtue of such performance by the Indenture Trustee
or its designee. The standards of care, limitation on liability and rights to
indemnities set forth in Article XI of the Indenture shall apply to the duties
and obligations of the Indenture Trustee hereunder. The Indenture Trustee shall
not have any responsibility or liability for any action or failure to act by the
Servicer or any of its Sub-Servicers and is not obligated to supervise the
performance of the Servicer or any of its Sub-Servicers under this Agreement or
otherwise.

 

Section 4.06 Designation of Servicer by the Controlling Class. The Controlling
Class Representative may, during such time as the Notes are Specially Serviced
Notes, at any time and from time to time designate a Person (other than the
Indenture Trustee) to replace any existing Servicer or any Servicer that has
resigned or otherwise ceased to serve as Servicer, such successor Servicer to be
reasonably acceptable to the Indenture Trustee. The Controlling Class
Representative shall so designate a Person to so serve as successor Servicer by
the delivery to the Indenture Trustee, the proposed successor Servicer and the
existing Servicer of a written notice stating such designation. The Indenture
Trustee shall, promptly after receiving any such notice, deliver to the Rating
Agencies an executed Notice and Acknowledgment in the form attached hereto as
Exhibit A. The designated Person shall become the Servicer on the date as of
which the Indenture Trustee shall have received: (i) Rating Agency Confirmation;
(ii) an Acknowledgment of Proposed Servicer in the form attached hereto as
Exhibit B, executed by the designated Person; and (iii) an Opinion of Counsel
(which shall not be an expense of the Indenture Trustee) substantially to the
effect that (A) the designation of such Person to serve as Servicer is in
compliance with this Section 4.06, (B) the designated Person is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (C) the Acknowledgment of Proposed Servicer has been duly
authorized, executed and delivered by the designated Person and (D) upon the
execution and delivery of the Acknowledgment of Proposed Servicer, the
designated Person shall be bound by the terms of this Agreement and, subject to
customary bankruptcy and insolvency exceptions and customary equity exceptions,
that this Agreement shall be enforceable against the designated Person in
accordance with its

 

-28-



--------------------------------------------------------------------------------

terms. Any existing Servicer shall be deemed to have been terminated
simultaneously with such designated Person’s becoming the Servicer hereunder;
provided that (i) the terminated Servicer shall be entitled to receive, in
connection with, and upon the effective date of, its termination, payment out of
the Collection Account of all of its accrued and unpaid Servicing Fees, Special
Servicing Fees, Liquidation Fees, Workout Fees and any other fees earned
pursuant to Section 2.04 and reimbursement from the successor Servicer of (x)
all outstanding Debt Service Advances and Servicing Advances made by the
terminated Servicer and all unpaid Advance Interest accrued on such outstanding
Debt Service Advances and Servicing Advances (in which case the successor
Servicer shall be deemed to have made such Debt Service Advances and Servicing
Advances at the same time that the terminated Servicer had actually made them)
and (y) any outstanding Additional Issuer Expenses previously made or incurred
by the terminated Servicer, and (ii) such Servicer shall continue to be entitled
to the benefits of Section 4.03, notwithstanding any such resignation or
termination; and provided, further, that the terminated Servicer shall continue
to be obligated to pay and entitled to receive all other amounts accrued or
owing by or to it under this Agreement or under any of the other Transaction
Documents on or prior to the effective date of such termination. Such terminated
Servicer shall cooperate with the Indenture Trustee and the replacement Servicer
in effecting the transfer of the terminated Servicer’s responsibilities and
rights hereunder to its successor, including the transfer within two (2)
Business Days to the replacement Servicer for administration by it of all cash
amounts that at the time are or should have been credited by the Servicer to the
Impositions and Insurance Reserve Sub-Account or any Sub-Account or should have
been delivered to the Servicer or that are thereafter received by or on behalf
of it with respect to the Notes. The reasonable out-of-pocket costs and expenses
of any such transfer shall in no event be paid by the Indenture Trustee or the
Servicer, and instead shall be paid by the successor Servicer, the Controlling
Class Representative or the holders (or, if applicable, the Note Owners) of
Notes of the Class that voted to remove the terminated Servicer, as such parties
may agree.

 

Section 4.07 Servicer as Owner of a Note. The Servicer or an Affiliate of the
Servicer may become the Holder of (or, in the case of a Book-Entry Note, Note
Owner with respect to) any Note with (except as otherwise set forth in the
definition of “Noteholder”) the same rights it would have if it were not the
Servicer or an Affiliate thereof. If, at any time during which the Servicer or
an Affiliate thereof is the Holder of (or, in the case of a Book-Entry Note,
Note Owner with respect to) any Note, the Servicer proposes to take any action
(including for this purpose, omitting to take a particular action) that is not
expressly prohibited by the terms hereof and would not, in the Servicer’s
reasonable judgment, violate the Servicing Standard, but that, if taken, might
nonetheless, in the Servicer’s reasonable judgment, be considered by other
Persons to violate the Servicing Standard, then the Servicer may (but need not)
seek the approval of the Noteholders to such action by delivering to the
Indenture Trustee a written notice that (a) states that it is delivered pursuant
to this Section 4.07, (b) identifies the Percentage Interest in each Class of
Notes beneficially owned by the Servicer or by an Affiliate thereof and (c)
describes in reasonable detail the action that the Servicer proposes to take.
The Indenture Trustee, upon receipt of such notice, shall forward it to the
Noteholders (other than the Servicer and its Affiliates), together with a
request for approval by the Noteholders of each such proposed action. If at any
time Noteholders holding greater than 50% of the Voting Rights of all
Noteholders (calculated without regard to the Notes beneficially owned by the
Servicer or its Affiliates) shall have consented in writing to the proposal
described in the written notice, and if the Servicer shall act as proposed in
the written notice, such action shall be deemed to comply

 

-29-



--------------------------------------------------------------------------------

with the Servicing Standard. The Indenture Trustee shall be entitled to
reimbursement from the Servicer for the reasonable expenses of the Indenture
Trustee incurred pursuant to this paragraph. It is not the intent of the
foregoing provision that the Servicer be permitted to invoke the procedure set
forth herein with respect to routine servicing matters arising hereunder, but
rather in the case of unusual circumstances.

 

ARTICLE V

 

SERVICER TERMINATION EVENTS

 

Section 5.01 Servicer Termination Events. (a) “Servicer Termination Events”,
wherever used herein, means any one of the following events:

 

(i) any failure by the Servicer to deposit or to remit to the appropriate party
for deposit into the Collection Account or any other Account, any amount
required to be so deposited under this Agreement, which failure continues
unremedied for one (1) Business Day following the date on which such deposit or
remittance was first required to be made; or

 

(ii) any failure by the Servicer to remit to the Indenture Trustee for deposit
into the Collection Account any amount to be so remitted (including any Debt
Service Advance) by 1:00 p.m. (New York City time) on the related Payment Date;
or

 

(iii) any failure on the part of the Servicer duly to observe or perform in any
material respect any other of the covenants or agreements on the part of the
Servicer contained in this Agreement, which failure continues unremedied for a
period of thirty (30) days (or, in the case of Servicing Advances for the
payment of insurance premiums, for a period of fifteen (15) days, but in no
event past the date on which the related insurance coverage expires) after the
earlier of (A) the date on which a Servicing Officer obtains knowledge of such
failure and (B) the date on which written notice of such failure, requiring the
same to be remedied, shall have been given to the Servicer by any other party
hereto or to the Servicer (with a copy to each other party hereto) by the
Holders of Notes entitled to at least 25% of the aggregate Voting Rights; or

 

(iv) any breach on the part of the Servicer of any representation or warranty
contained in this Agreement that materially and adversely affects the interests
of Noteholders of any Class and which continues unremedied for a period of sixty
(60) days after the earlier of (A) the date on which a Servicing Officer obtains
knowledge of such breach and (B) the date on which written notice of such
breach, requiring the same to be remedied, shall have been given to the Servicer
by any other party hereto or to the Servicer (with a copy to each other party
hereto) by the Holders of Notes entitled to at least 25% of the aggregate Voting
Rights; or

 

(v) a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law for the appointment of a
conservator, receiver, liquidator, trustee or similar official in any
bankruptcy, insolvency, readjustment

 

-30-



--------------------------------------------------------------------------------

of debt, marshalling of assets and liabilities or similar proceedings is entered
against the Servicer and such decree or order remains in force undischarged,
undismissed or unstayed for a period of sixty (60) days; or

 

(vi) the Servicer consents to the appointment of a conservator, receiver,
liquidator, trustee or similar official in any bankruptcy, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to it or of or relating to all or substantially all
of its property; or

 

(vii) the Servicer admits in writing its inability to pay its debts generally as
they become due, or takes any other actions indicating its insolvency or
inability to pay its obligations; or

 

(viii) one or more ratings assigned by either Rating Agency to the Notes has
been qualified, downgraded or withdrawn, or otherwise made the subject of a
“negative” credit watch, which such Rating Agency has determined is a result of
the Servicer acting in such capacity; or

 

(ix) the Servicer is no longer “approved” as a master servicer or, if the Notes
are Specially Serviced Notes, as a special servicer, by either Rating Agency.

 

(b) If a Servicer Termination Event described in clause (i) or (ii) of Section
5.01(a) relating to the Servicer (for purposes of this Section 5.01(b), the
“Defaulting Party”) shall occur and be continuing, the Indenture Trustee shall
immediately terminate all of the rights (other than rights to indemnification
pursuant to Section 4.03 and those rights to compensation which expressly
survive such termination pursuant to Section 2.04) and obligations of the
Defaulting Party under the Servicing Agreement other than any rights thereof as
a Noteholder and the Indenture Trustee shall be the successor Servicer hereunder
as provided for in Section 5.02 hereof. If a Servicer Termination Event other
than with respect to a Servicer Termination Event described in clause (i) or
(ii) of Section 5.01(a), shall occur and be continuing, then, and in each and
every such case, so long as the Servicer Termination Event shall not have been
remedied, the Indenture Trustee may, and at the written direction of the
Controlling Class Representative or the Holders of Notes evidencing in the
aggregate not less than 25% of the Voting Rights of all of the Notes, the
Indenture Trustee shall (subject to applicable bankruptcy or insolvency law in
the case of clauses (v) through (vii) of Section 5.01(a)), terminate, by notice
in writing to the Defaulting Party (with a copy of such notice to each other
party hereto), all of the rights (other than rights to indemnification pursuant
to Section 4.03 and those rights to compensation which expressly survive such
termination pursuant to Section 2.04) and obligations (accruing from and after
such notice) of the Defaulting Party under this Agreement) and the Indenture
Trustee shall be the successor Servicer hereunder as provided for in Section
5.02 hereof. From and after the receipt by the Defaulting Party of such written
notice, all authority and power of the Defaulting Party under this Agreement,
whether with respect to the Notes (other than as a Holder of any Note) or
otherwise, shall pass to and be vested in the Indenture Trustee pursuant to and
under this Section, and, without limitation, the Indenture Trustee is hereby
authorized and empowered to execute and deliver, on behalf of and at the expense
of the Defaulting Party, as attorney-in-fact or otherwise, any and all documents
and other instruments, and to do or accomplish all other acts or things
necessary or appropriate to

 

-31-



--------------------------------------------------------------------------------

effect the purposes of such notice of termination. The Servicer agrees that, if
it is terminated pursuant to this Section 5.01(b), it shall promptly (and in any
event no later than ten (10) Business Days subsequent to its receipt of the
notice of termination) provide the Indenture Trustee or its designee with all
documents and records requested thereby to enable the Indenture Trustee to
assume the Servicer’s functions hereunder, and shall otherwise cooperate with
the Indenture Trustee in effecting the termination of the Servicer’s
responsibilities and rights hereunder, including the transfer within two (2)
Business Days to the Indenture Trustee or its designee for administration by it
of all cash amounts that at the time are or should have been credited by the
Servicer to the Collection Account, the Lock Box Accounts or any Sub-Account
held by it (if it is the Defaulting Party) or that are thereafter received by or
on behalf of it with respect to the Notes (provided, however, that the Servicer
shall, if terminated pursuant to this Section 5.01(b), continue to be obligated
to pay and entitled to receive all amounts accrued or owing by or to it under
this Agreement or the other Transaction Documents on or prior to the date of
such termination, whether in respect of Advances, Advance Interest, Additional
Issuer Expenses and other unpaid fees due under Section 2.04 or otherwise, and
it and its directors, officers, employees and agents shall continue to be
entitled to the benefits of Section 4.03 notwithstanding any such termination).
Any costs or expenses (including those of any other party hereto) incurred in
connection with any actions to be taken by the Servicer pursuant to this
paragraph shall be borne by the Servicer (and, in the case of the Indenture
Trustee’s costs and expenses, if not paid within a reasonable time, shall be
paid out of the Collection Account).

 

Notwithstanding the foregoing, if the rights of the Servicer are to be
terminated solely due to a Servicer Termination Event under Section
5.01(a)(viii) or (ix), and if the terminated Servicer provides the Indenture
Trustee with appropriate “request for proposal” materials within the five (5)
Business Days after such termination, then the Indenture Trustee shall promptly
thereafter (using such materials) solicit good faith bids for the rights to
service the Notes under this Agreement from at least three (3) Persons that are
qualified to act as Servicer hereunder in accordance with Sections 4.02 and 5.02
and as to which each Rating Agency has delivered Rating Agency Confirmation with
respect to the appointment of each such Person as successor Servicer (any such
Person so qualified, a “Qualified Bidder”) or, if three (3) Qualified Bidders
cannot be located, then from as many Persons as the Indenture Trustee can
determine are Qualified Bidders; provided, that at the Indenture Trustee’s
request, the terminated Servicer shall supply the Indenture Trustee with the
names of Persons from whom to solicit such bids; and provided, further, that the
Indenture Trustee shall not be responsible if less than three (3) or no
Qualified Bidders submit bids for the right to service the Notes under this
Agreement. The bid proposal shall require any Successful Bidder, as a condition
of such bid, to enter into this Agreement as successor Servicer, and to agree to
be bound by the terms hereof, within forty-five (45) days after the termination
of Servicer. The Indenture Trustee shall select the Qualified Bidder with the
highest cash bid (the “Successful Bidder”) to act as successor Servicer
hereunder. The Indenture Trustee shall direct the Successful Bidder to enter
into this Agreement as successor Servicer pursuant to the terms hereof no later
than forty-five (45) days after the start of the bid process described above.
Notwithstanding anything herein to the contrary, until the Successful Bidder has
so entered into this Agreement as successor Servicer, the predecessor Servicer
shall continue to act as the Servicer hereunder.

 

Upon the assignment and acceptance of the servicing rights hereunder to and by
the Successful Bidder, the Indenture Trustee shall remit or cause to be remitted
to the terminated

 

-32-



--------------------------------------------------------------------------------

Servicer the amount of such cash bid received from the Successful Bidder (net of
“out-of-pocket” expenses incurred in connection with obtaining such bid and
transferring servicing).

 

If the Successful Bidder has not entered into this Agreement as successor
Servicer within forty-five (45) days after the start of the bid process
described above or no Successful Bidder was identified within such 45-day
period, the terminated Servicer shall reimburse the Indenture Trustee for all
reasonable “out-of-pocket” expenses incurred by the Indenture Trustee in
connection with such bid process and the Indenture Trustee shall have no further
obligations under this Section 5.01(b). The Indenture Trustee thereafter may act
or may select a successor to act as Servicer hereunder in accordance with
Section 5.02.

 

Section 5.02 Indenture Trustee to Act; Appointment of Successor. On and after
the time the Servicer resigns pursuant to the first paragraph of Section 4.04 or
receives a notice of termination pursuant to Section 5.01, the Indenture Trustee
shall (unless a successor is identified by the Servicer pursuant to Section
4.04, subject to Sections 4.06 and 5.01(b), be the successor in all respects to
the Servicer in its capacity as such under this Agreement and the transactions
set forth or provided for herein and shall be subject to all of the
responsibilities, duties and liabilities relating thereto and arising thereafter
placed on the Servicer by the terms and provisions hereof, including the
Servicer’s obligation to make Advances; provided, however, that any failure to
perform such duties or responsibilities caused by the Servicer’s failure to
cooperate or to provide information or monies as required by Section 5.01 shall
not be considered a default by the Indenture Trustee hereunder. Neither the
Indenture Trustee nor any other successor shall be liable for any of the
representations and warranties of the resigning or terminated party or for any
losses incurred by the resigning or terminated party. As compensation therefor,
the Indenture Trustee shall be entitled to all fees and other compensation which
the resigning or terminated party would have been entitled to for future
services rendered if the resigning or terminated party had continued to act
hereunder. Notwithstanding the above, if it is unwilling to so act, the
Indenture Trustee may (and, if it is unable to so act, or if the Indenture
Trustee is not approved as an acceptable Servicer by each Rating Agency, or if
the Holders of Notes entitled to a majority of the Voting Rights so request in
writing, the Indenture Trustee shall), subject to Sections 4.04, 4.06 and
5.01(b) (if applicable), promptly appoint, or petition a court of competent
jurisdiction to appoint, any established and qualified institution with a net
worth of at least $10 million as the successor to the Servicer hereunder in the
assumption of all or any part of the responsibilities, duties or liabilities of
the Servicer hereunder; provided, however, that the Indenture Trustee has
received Rating Agency Confirmation with respect to the proposed successor
Servicer. Pending such appointment, the Indenture Trustee will be obligated to
act as successor Servicer. No appointment of a successor to the Servicer
hereunder shall be effective until the assumption by such successor of all its
responsibilities, duties and liabilities hereunder, and pending such appointment
and assumption, the Indenture Trustee shall act in such capacity as hereinabove
provided. In connection with any such appointment and assumption, the Indenture
Trustee may make such arrangements for the compensation of such successor out of
payments on the Notes or otherwise as it and such successor shall agree,
including any increase in the Servicing Fee to the then current market rate for
such services (and any such increase shall also be applicable to the Servicing
Fees payable to the Indenture Trustee in its capacity as successor Servicer).
The Indenture Trustee, such successor and each other party hereto shall take
such action, consistent with this Agreement, as

 

-33-



--------------------------------------------------------------------------------

shall be necessary to effectuate any such succession. The costs and expenses of
transferring servicing shall be paid by the resigning or terminated party, and
if not so paid, shall be treated as an Additional Issuer Expense under the
Indenture.

 

If the Servicer is terminated as described in Sections 5.01 and 5.02, it will
continue to be obligated to pay and entitled to receive all amounts accrued and
owing by it or to it under (and at such times as set forth in) this Agreement
and the Transaction Documents on or prior to the date of termination (including
any earned but unpaid Liquidation Fee).

 

Section 5.03 Notification to Noteholders. (a) Upon any resignation of the
Servicer pursuant to Section 4.04, any termination of the Servicer pursuant to
Section 5.01, any appointment of a successor to the Servicer pursuant to Section
4.02, 4.04 or 5.02 or the effectiveness of any designation of a new Servicer
pursuant to Section 4.06, the Indenture Trustee shall give prompt written notice
thereof to Noteholders at their respective addresses appearing in the Note
Register.

 

(b) Not later than the later of (i) sixty (60) days after the occurrence of any
event which constitutes or, with notice or lapse of time or both, would
constitute a Servicer Termination Event and (ii) five (5) Business Days after a
Responsible Officer of the Indenture Trustee has actual knowledge of the
occurrence of such an event, the Indenture Trustee shall transmit by mail to all
Noteholders notice of such occurrence, unless such default shall have been
cured.

 

Section 5.04 Waiver of Servicer Termination Events. The Holders of Notes
representing in the aggregate not less than 66 2/3% of the Voting Rights
allocated to each Class of Notes affected by any Servicer Termination Event
hereunder may waive such Servicer Termination Event. Upon any such waiver of a
Servicer Termination Event, such Servicer Termination Event shall cease to exist
and shall be deemed to have been remedied for every purpose hereunder. No such
waiver shall extend to any subsequent or other Servicer Termination Event or
impair any right consequent thereon except to the extent expressly so waived.

 

Section 5.05 Additional Remedies of Indenture Trustee upon Servicer Termination
Event. During the continuance of any Servicer Termination Event, so long as such
Servicer Termination Event shall not have been remedied, the Indenture Trustee,
in addition to the rights specified in Section 5.01, shall have the right
(exercisable subject to the Indenture), in its own name and as trustee of an
express trust, to take all actions now or hereafter existing at law, in equity
or by statute to enforce its rights and remedies and to protect the interests,
and enforce the rights and remedies, of the Noteholders (including the
institution and prosecution of all judicial, administrative and other
proceedings and the filings of proofs of claim and debt in connection
therewith). Except as otherwise expressly provided in this Agreement, no remedy
provided for by this Agreement shall be exclusive of any other remedy, and each
and every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Servicer Termination Event.

 

-34-



--------------------------------------------------------------------------------

ARTICLE VI

 

TERMINATION

 

Section 6.01 Termination upon Payment of the Notes. The respective obligations
and responsibilities under this Agreement of the parties hereto shall terminate
upon payment to the Noteholders (or provision for payment including defeasance
in accordance with the Indenture) of all amounts of principal and interest to be
so paid, in accordance with the Indenture and the applicable Indenture
Supplement and payment of all other Obligations under the Transaction Documents.

 

Section 6.02 Termination on Issuance of Additional Notes. Notwithstanding
anything to the contrary set forth herein or in any of the other Transaction
Documents (including, but not limited to, the second paragraph of Section 4.04
of this Agreement), if the Issuers issue Additional Notes and the Servicer does
not consent to continue its obligations under the Servicing Agreement (including
its obligation to make Advances), the Servicing Agreement may be terminated by
the Issuers or the Servicer. If this Agreement is terminated pursuant to this
Section 6.02, the Servicer will (upon such termination) be entitled to
reimbursement for unreimbursed Additional Issuer Expenses and Advances,
including any applicable Advance Interest, and payment of any fees due under
Section 2.04.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

Section 7.01 Amendment. (a) This Agreement may be amended from time to time by
the mutual agreement of the parties hereto; provided, however, that no such
amendment shall (i) adversely affect in any material respect the interests of
the Holders of any Class of Notes in any manner, without the consent of the
Holders of all Notes of such Class, or (ii) modify the definition of “Servicing
Standard”, without the consent of the Holders of the Notes then outstanding.

 

(b) Notwithstanding any contrary provision of this Agreement, the Indenture
Trustee shall not consent to any amendment to this Agreement unless it shall
first have obtained a Rating Agency Confirmation.

 

(c) Promptly after the execution and delivery of any amendment by all parties
thereto, the Indenture Trustee shall send a copy thereof to each Noteholder and
to each Rating Agency.

 

(d) It shall not be necessary for the consent of Noteholders under this Section
7.01 to approve the particular form of any proposed amendment, but it shall be
sufficient if such consent shall approve the substance thereof. The manner of
obtaining such consents and of evidencing the authorization, execution and
delivery thereof by Noteholders shall be subject to such reasonable regulations
as the Indenture Trustee may prescribe.

 

-35-



--------------------------------------------------------------------------------

(e) Each of the Indenture Trustee and the Servicer may but shall not be
obligated to enter into any amendment pursuant to this Section 7.01 that affects
its rights, duties and immunities under this Agreement or otherwise.

 

Section 7.02 Counterparts. For the purpose of facilitating the recordation of
this Agreement as herein provided and for other purposes, this Agreement may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute but one and the same instrument.

 

Section 7.03 Governing Law. THIS AGREEMENT AND THE CERTIFICATES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY IN SAID STATE, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS. THE PARTIES HERETO INTEND THAT THE
PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY
TO THIS AGREEMENT.

 

Section 7.04 Notices. Any communications provided for or permitted hereunder
shall be in writing (including by facsimile) and, unless otherwise expressly
provided herein, shall be deemed to have been duly given when delivered to or,
in the case of facsimile notice, when received: (i) in the case of the Servicer,
Midland Loan Services, Inc., 10851 Mastin, Suite 300, Overland Park, Kansas,
66210, Attention: CMBS—Senior Secured Tower Revenue Notes, Series 2005-1,
facsimile number: (913) 253-9733; (ii) in the case of the Indenture Trustee,
JPMorgan Chase Bank, N.A. 4 New York Plaza, 6th Floor, New York, New York 10004,
Attention: Worldwide Securities Services, Crown Castle Towers Senior Secured
Tower Revenue Notes, Series 2005-1, facsimile number: (212) 623-5858; and (iii)
in the case of the Rating Agencies, (A) Fitch Inc., One State Street Plaza, New
York, New York 10004, Attention: Jenny Story, and (B) Moody’s Investor Services,
Inc., 99 Church Street, New York, New York, 10007, Attention: Jay Eisbruck; or
as to each such Person such other address and/or facsimile number as may
hereafter be furnished by such Person to the parties hereto in writing. Any
communication required or permitted to be delivered to a Noteholder shall be
deemed to have been duly given when mailed first class, postage prepaid, to the
address of such Holder as shown in the Note Register.

 

Section 7.05 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenant(s), agreement(s), provision(s) or
term(s) shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.

 

Section 7.06 Successors and Assigns; Beneficiaries. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns and, as third party beneficiaries (with
all right to enforce the obligations hereunder intended for their benefit as if
a party hereto).

 

-36-



--------------------------------------------------------------------------------

Section 7.07 Article and Section Headings. The article and section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

 

Section 7.08 Notices to and from the Rating Agencies. The Servicer shall furnish
each Rating Agency such information with respect to the Notes as such Rating
Agency shall reasonably request and which the Servicer can reasonably provide to
the extent consistent with applicable law and the Transaction Documents. In any
event, the Servicer shall notify each Rating Agency with respect to each of the
following of which it has actual knowledge:

 

(i) any change in the lien priority of the Collateral securing the Notes;

 

(ii) any assumption of, or release or substitution of Collateral for, the Notes;

 

(iii) any defeasance of or material damage to any Tower Site; and

 

(iv) the occurrence of an Event of Default under the Indenture.

 

Section 7.09 Notices to Controlling Class Representative. Upon request,
including a one-time standby request, the Servicer, as the case may be, shall
deliver to the Controlling Class Representative a copy of each notice or other
item of information such Person is required to deliver to the Rating Agencies
pursuant to Section 7.08, in each case simultaneously with the delivery thereof
to the Rating Agencies. The Controlling Class Representative must compensate
such Person for any costs involved in such delivery to the Controlling Class
Representative.

 

Section 7.10 Complete Agreement. This Agreement embodies the complete agreement
among the parties and may not be varied or terminated except by a written
agreement conforming to the provisions of Section 7.01. All prior negotiations
or representations of the parties are merged into this Agreement and shall have
no force or effect unless expressly stated herein.

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized, in each case as
of the day and year first above written.

 

MIDLAND LOAN SERVICES, INC.,     as Servicer By:  

/s/ Lawrence D. Ashley

--------------------------------------------------------------------------------

Name:   Lawrence D. Ashley Title:   Senior Vice President JPMORGAN CHASE BANK,
N.A.,     solely in its capacity as Indenture Trustee By:  

/s/ Melissa J. Adelson

--------------------------------------------------------------------------------

Name:   Melissa J. Adelson Title:   Vice President